                     Case 20-10755-BLS             Doc 189          Filed 05/11/20           Page 1 of 42




                         IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


 In re:                                                                Chapter 11

 RAVN AIR GROUP, INC. et al.,1                                         Case No. 20-10755 (BLS)

                         Debtors.                                      (Jointly Administered)


                               SCHEDULES OF ASSETS AND LIABILITIES FOR
                                              JJM, INC.
                                          (CASE NO. 20-10757)




_______________________________________
1
      The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957), Peninsula Aviation
Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091), and Hageland Aviation Services, Inc.
(2754). The notice address for all of the Debtors is 4700 Old International Airport Road, Anchorage, AK 99502.
             Case 20-10755-BLS         Doc 189     Filed 05/11/20     Page 2 of 42




                      GENERAL NOTES AND STATEMENT OF
                LIMITATIONS, METHODOLOGY, AND DISCLAIMERS
                REGARDING DEBTORS’ SCHEDULES OF ASSETS AND
              LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

On April 5, 2020 (the “Petition Date”), Ravn Air Group, Inc. (“Ravn”) and its seven affiliated
debtors in the above-referenced chapter 11 cases, as debtors and debtors in possession
(collectively, the “Debtors”), commenced cases under title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”). The Debtors are authorized to operate their businesses as debtors in
possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. The Debtors’ chapter
11 cases have been consolidated under case number 20-10755 (BLS) for procedural purposes only
and are being jointly administered pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”).

OVERVIEW OF GENERAL NOTES
Each of the Debtors has herewith filed separate Schedules of Assets and Liabilities (“Schedules”)
and Statements of Financial Affairs (“Statements”). These General Notes and Statement of
Limitations, Methodology, and Disclaimers Regarding Debtors’ Schedules and Statements (the
“General Notes”) relate to each of the Debtors’ Schedules and Statements and set forth the basis
upon which the Schedules and Statements are presented. These General Notes comprise an
integral part of the Schedules and Statements and should be referred to and considered in
connection with any review of the Schedules and Statements. The General Notes are in addition
to any specific notes contained in any Debtor’s Schedules or Statements. The General Notes are
presented for each individual Debtor, however, each provision contained in the General Notes may
not apply to all Debtors. Nothing contained in the Schedules and Statements shall constitute a
waiver of any rights or claims of the Debtors against any third party, or in or with respect to any
aspect of these chapter 11 cases.

The Schedules, Statements, and General Notes should not be relied upon by any person for
information relating to the current or future financial conditions, events, or performance of
any of the Debtors.
The Schedules and Statements have been prepared, pursuant to section 521 of the Bankruptcy
Code and Bankruptcy Rule 1007, by the Debtors with the assistance of their advisors. Financial
information for the period between January 1, 2019 and April 5, 2020, is presented on an unaudited
basis. While management has made reasonable efforts to ensure that the Schedules and Statements
are accurate and complete based on information that was available to them at the time of
preparation, subsequent information or discovery may result in material changes to the Schedules
and Statements, and inadvertent errors or omissions may exist. Moreover, the Schedules and
Statements contain unaudited information, which is subject to further review and potential
adjustment. Nothing contained in the Schedules and Statements shall constitute a waiver of any of
the Debtors’ rights with respect to the chapter 11 cases, including with respect to any issues
involving substantive consolidation, recharacterization, equitable subordination, and/or causes of
              Case 20-10755-BLS          Doc 189      Filed 05/11/20      Page 3 of 42




action arising under the provisions of chapter 5 of the Bankruptcy Code and other relevant non-
bankruptcy laws to recover assets or avoid transfers.


Ravn Air Group: Schedules and Statements Global Notes


1. Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome and an
inefficient use of estate assets for the Debtors to obtain current market valuations for all of their
assets. Accordingly, unless otherwise indicated, the Debtors’ Schedules and Statements reflect net
book values as of March 31, 2020. Furthermore, assets that have fully depreciated or were
expensed for accounting purposes may not appear in these Schedules and Statements as they have
no net book value.

2. Basis of Presentation. For financial reporting purposes, the Debtors prepare consolidated
financial statements that are audited annually. Unlike the consolidated financial statements, these
Schedules and Statements reflect the separate assets and liabilities of each individual Debtor.
These Schedules and Statements do not purport to represent financial statements prepared in
accordance with Generally Accepted Accounting Principles in the United States (“GAAP”).

3. Amendment. Reasonable efforts have been made to prepare and file complete and accurate
Schedules and Statements. Despite these efforts, inadvertent errors or omissions may exist. The
Debtors reserve all rights to, but are not required to, amend or supplement, or both, the Schedules
and Statements from time to time as is necessary and appropriate.

4. Recharacterization. The Debtors have made reasonable efforts to correctly characterize, classify,
categorize, and designate assets, liabilities, executory contracts, unexpired leases, and other items
reported in the Schedules and Statements. However, due to the complexity and size of the Debtors’
business and operations, the Debtors may have improperly characterized, classified, categorized,
or designated certain items. The Debtors thus reserve all of their rights to recharacterize, reclassify,
recategorize, or redesignate items reported in the Schedules and Statements as necessary or
appropriate as additional information becomes available, including, without limitation, whether
contracts or leases listed herein were deemed executory or unexpired as of the Petition Date and
remain executory and unexpired postpetition.

5. Confidentiality. In certain instances in the Schedules and Statements, the Debtors have deemed
it necessary and appropriate to redact from the public record addresses of individuals because of
concerns for the privacy of, or otherwise to preserve the confidentiality of, personally identifiable
information.

6. Summary of Significant Reporting Policies. The Debtors use a consolidated cash management
system through which the Debtors collect substantially all receipts and pay liabilities and expenses.
As a result, certain payments in the Schedules and Statements may have been made prepetition by
one entity on behalf of another entity through the operation of the consolidated cash management
system. A description of the Debtors’ prepetition cash management system is in the Motion of the
Debtors for Interim and Final Orders (I) Approving Continued Use of the Debtors’ Cash
              Case 20-10755-BLS         Doc 189      Filed 05/11/20     Page 4 of 42




Management System, Bank Accounts, and Business Forms; (II) Granting the Debtors Authority to
Open and Close Bank Accounts; and (III) Authorizing Banks to Honor Certain Prepetition
Transfers dated April 5, 2020 [Docket No. 6].

7. Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

8. Valuation. It would be prohibitively expensive, unduly burdensome, and an inefficient use of
estate assets for the Debtors to obtain current market valuations of all of their assets. Accordingly,
unless otherwise indicated, the Schedules and Statements reflect net book values as March 31,
2020. Certain other assets are listed at undetermined amounts, as the net book values may differ
materially from fair market values or the amounts ultimately realized. In addition, certain
depreciable assets with a net book value of zero may be included for completeness. The Debtors
do not intend to amend these Schedules and Statements to reflect actual values.

9. Inventories. Consumable and expendable parts and maintenance supplies related to flight
equipment are scheduled as machinery, equipment and vehicles. Spare parts and supplies are
recorded as inventory when purchased and charged to expense as used. A fleet retirement reserve
for spare parts expected to be on hand at the date the aircraft are retired from service is provided
over the remaining estimated useful life of the related aircraft equipment. An allowance for spare
parts currently identified as obsolete or excess is also provided. Additionally, all inventories and
plant and equipment are presented without consideration of any statutory or consensual liens.

10. Property and Equipment. Unless otherwise indicated, owned property and equipment are stated
at net book value. The Debtors may lease furniture, fixtures, and equipment from certain third
party lessors. Such leases are in the Schedules and Statements, subject to the reservation of rights
set forth in paragraph 11 herein.

11. Leases. The Debtors have not included in the Schedules and Statements the future obligations
of any leases. Nothing herein or in the Schedules or Statements shall be construed as a concession,
admission or evidence as to the determination of the legal status of any leases identified in the
Schedules or Statements, including whether such leases: (i) constitute an executory contract within
the meaning of section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired
or been terminated or otherwise are not current in full force and effect, and the Debtors reserve all
of their rights.

12. Causes of Action. Despite their reasonable efforts to identify all known assets, the
Debtors may not have listed all of their causes of action or potential causes of action against third
parties as assets in their Schedules and Statements, including, without limitation, avoidance actions
arising under chapter 5 of the Bankruptcy Code and actions under other relevant non-bankruptcy
laws to recover assets. The Debtors reserve all of their rights with respect to any claims, causes of
action or avoidance actions they may have, and neither these Global Notes nor the Schedules and
Statements shall be deemed a waiver of any such claims, causes of action, or avoidance actions or
in any way prejudice or impair the assertion of such claims.

13. Taxes. Claims listed on the Debtors’ Schedule E include claims owing to various taxing
authorities to which the Debtors may potentially be liable. However, certain of such claims may
              Case 20-10755-BLS         Doc 189      Filed 05/11/20     Page 5 of 42




be subject to on-going audits and the Debtors are otherwise unable to determine with certainty the
amount of many, if not all, of the claims listed on Schedule E. Therefore, the Debtors have listed
estimated claim amounts, where possible, or alternatively listed such claims as undetermined in
amount and marked the claims as unliquidated, pending final resolution of ongoing audits or other
outstanding issues. The Debtors reserve their right to dispute or challenge whether such claims are
entitled to priority.

14. Future Aircraft and Aircraft Engine Purchases. To the extent applicable, the Debtors have not
included in the Schedules and Statements any future purchase commitments or the related amounts
to be paid in connection with the purchase of aircraft or aircraft engines.

15. Employee Claims. The Bankruptcy Court entered first day orders granting the authority, but
not the obligation, to the Debtors to pay certain prepetition employee wages, salaries, severance,
benefits and other obligations in the ordinary course. Accordingly, only employee related claims
for prepetition amounts due that have not been paid as of the time that the Schedules and
Statements were prepared by the Debtors, including employee-related claims for items not
authorized to be paid by order of the Bankruptcy Court, have been included in the Schedules and
Statements.

16. Clearinghouse Agreements. The Bankruptcy Court entered first day orders granting the
authority, but not the obligation, to the Debtors to make certain payments of prepetition obligations
relating to certain clearinghouse agreements. Accordingly, related liabilities that have been paid
or otherwise satisfied as of the Petition Date have been excluded from Schedule F, although the
agreements may be listed on Schedule G.

17. Other Claims Paid Pursuant to Court Orders. Pursuant to certain orders of the
Bankruptcy Court entered in the Debtors’ chapter 11 cases, the Debtors were authorized (but not
directed) to pay, among other things, certain prepetition claims. Accordingly, these liabilities may
have been or may be satisfied in accordance with those orders, and therefore may not be listed in
the Schedules and Statements.

18. Insiders. The Debtors have included all payments and awards made to executive officers and
the members of the board of directors during the twelve months preceding the Petition Date.
Included in the value reflected are cash payments to or for the benefit of the insider (inclusive of
payroll, bonus and other employee benefits paid in cash). Persons have been included in the
Statements for informational purposes only, and the listing of an individual as an insider is not
intended to be and should not be construed as a legal characterization of that person as an insider
and does not act as an admission of any fact, claim, right or defense, and all such rights, claims
and defenses are reserved. Further the Debtors do not take any position concerning (a) the person’s
influence over the control of the Debtors, (b) the person’s management responsibilities and
functions, (c) the person’s decision-making or corporate authority, or (d) whether the person could
successfully argue that he or she is not an insider under applicable law, including federal securities
law, or any theories of liability or for any other purpose.

19. Excluded Assets and Liabilities. The Debtors may have excluded from the Schedules certain
of the following items, which may be included in their GAAP financial statements: intercompany
              Case 20-10755-BLS           Doc 189       Filed 05/11/20      Page 6 of 42




receivables, investments in subsidiaries, certain accrued liabilities, including, without limitation,
accrued salaries, employee benefit accruals, and certain other accruals, capitalized interest, debt
acquisition costs, restricted cash, goodwill, financial instruments, air traffic liabilities, certain other
assets, and deferred revenues and gains. Other non-material assets and liabilities may also have
been excluded. The Debtors have reflected intercompany balances as of March 31, 2020 on
Schedules B and F for the relevant debtor.

20. Intercompany Claims. Claims among the Debtor and its affiliated Debtors, as reflected in the
applicable entities’ balance sheet accounts (each an “Intercompany Receivable” or “Intercompany
Payable” and, collectively, the “Intercompany Claims”), are reported on Schedules B and F, as
applicable. The Intercompany Claims primarily result from: provision of management services,
operating expenses, aircraft and equipment leasing, and, as a result of the Debtors’ cash
management practices, one Debtor satisfying the obligations of another Debtor.

21. Litigation. Certain litigation actions reflected as claims against one Debtor may relate to any
of the other Debtors. The Debtors have made commercially reasonable efforts to record these
actions in the Schedules and Statements of the Debtor that is party to the action. In addition, the
Debtors have excluded details relating to federal and state agency discrimination charges, labor
arbitration and grievance claims, and government investigations and civil penalty actions.
Discrimination charges have been excluded to protect the privacy interests of the charging parties
and because the majority of such claims generally will not result in actual litigation. Labor
arbitration and grievance claims are omitted to protect the privacy interests of the grieving party.
Government investigations and notices civil penalty actions were excluded due to confidentiality
and privacy concerns or because the majority of such claims are for de minimis amounts, have
been promptly remediated or will not ultimately give rise to a civil penalty.

22. Claim Description. Any failure to designate a claim in the Schedules and Statements as
“contingent,” “unliquidated,” or “disputed” does not constitute an admission that such claim or
amount is not “contingent,” unliquidated,” or “disputed.” The Debtors reserve all of their rights to
dispute, or to assert offsets or defenses to, any claim reflected on these Schedules on any grounds,
including, without limitation, amount, liability, priority, status, or classification, or to otherwise
subsequently designate any claim as “contingent,” “unliquidated,” or “disputed.” Moreover, the
Debtors reserve all of their rights to, but are not required to, amend their Schedules and Statements
as necessary and appropriate, including modifying claims descriptions and designations.

23. Debt Representatives. Claims relating to the repayment of principal, interest and other fees and
expenses under agreements governing any syndicated credit facility or debt security issued by or
for the benefit of the Debtors pursuant to an indenture where the identities of the lenders or other
parties in interest are not known with certainty are scheduled listing the administrative agent under
the applicable credit facility or the indenture trustee on behalf of the lenders or other parties in
interest.

24. Unliquidated Claim Amounts. Claim amounts that could not be readily quantified by the
Debtors are scheduled as “unliquidated.” To the extent the Debtors are able to ascertain or estimate
all or a portion of the claim amounts, they may have listed the known or estimated claim amount
              Case 20-10755-BLS          Doc 189      Filed 05/11/20      Page 7 of 42




and marked the claims as unliquidated, pending final resolution of outstanding issues necessary to
determine the total claim amount with certainty.

25. Liabilities. The Debtors have sought to allocate liabilities between prepetition and postpetition
periods based on the information and research that was conducted in connection with the
preparation of the Schedules and Statements. As additional information becomes available and
further research is conducted, the allocation of liabilities between prepetition and postpetition
periods may change. The Debtors reserve their right to, but are not required to, amend the
Schedules and Statements as they deem appropriate to reflect this.

26. Guarantees and Other Second Liability Claims. The Debtors have used commercially
reasonable efforts to locate and identify guarantees and other secondary liability claims
(collectively, the “Guarantees”) in their executory contracts, unexpired leases, secured financings,
debt instruments, and other such agreements. Where Guarantees have been identified, they have
been included in the relevant Schedules F and H for the affected Debtor or Debtors. Guarantees
have generally been included in Schedules of the guarantor Debtor as “contingent” unless
otherwise specified. Certain Guarantees embedded in the Debtors’ executory contracts, unexpired
leases, secured financings, debt instruments, and other such agreements may have been
inadvertently omitted. Thus, the Debtors reserve all of their rights to, but are not required to, amend
the Schedules if additional Guarantees are identified.

27. Intellectual Property Rights. Exclusion of certain intellectual property shall not be construed
to be an admission that those intellectual property rights have been sold, abandoned, or terminated,
or otherwise have expired by their terms, or have been assigned or otherwise transferred pursuant
to a sale, acquisition, or other transaction. Conversely, inclusion of certain intellectual property
shall not be construed to be an admission that those intellectual property rights have not been
abandoned, have not been terminated, or otherwise have not expired by their terms, or have not
been assigned or otherwise transferred pursuant to a sale, acquisition, or other transaction.
Accordingly, the Debtors reserve all of their rights as to the legal status of all intellectual property
rights.

28. Totals. All totals that are included in the Schedules and Statements represent totals of all the
known amounts included in the Schedules and Statements and exclude items identified as
“undetermined” or “unliquidated.” To the extent that there are undetermined or unliquidated
amounts, the actual totals may be materially different from the listed totals.

29. Self-Insured. The Debtors are self-insured for medical, dental, and vision plans. To the extent
such plans are administered, the administrators of the plans have been listed on Schedule G.
              Case 20-10755-BLS         Doc 189     Filed 05/11/20      Page 8 of 42




Specific Disclosures with Respect to the Debtors’ Schedules


30. Schedule A/B – Bank Balances. Bank account balances are as of the March 31, 2020. Details
with respect to the Debtors’ cash management system and bank accounts are provided in the
Motion of the Debtors for Interim and Final Orders (I) Approving Continued Use of the Debtors’
Cash Management System, Bank Accounts, and Business Forms; (II) Granting the Debtors
Authority to Open and Close Bank Accounts; and (III) Authorizing Banks to Honor Certain
Prepetition Transfers dated April 5, 2020 [Docket No. 6].

31. Schedule D: Creditors Holding Secured Claims. Except as otherwise agreed pursuant to a
stipulation or agreed order or general order entered by the Bankruptcy Court, the Debtors reserve
their rights to dispute or challenge the validity, perfection or immunity from avoidance of any lien
purported to be granted or perfected in any specific asset to a secured creditor listed on Schedule
D of any Debtor. Certain claims are listed on Schedule D as “unliquidated” because the value of
the collateral securing such claims is unknown. Moreover, although the Debtors may have
scheduled claims of various creditors as secured claims, the Debtors reserve all rights to dispute
or challenge the secured nature of any such creditor’s claim or the characterization of the structure
of any such transaction or any document or instrument (including without limitation, any
intercompany agreement) related to such creditor’s claim. In certain instances, a Debtor may be a
co-obligor, co-mortgagor or guarantor with respect to scheduled claims of other Debtors, and no
claim set forth on Schedule D of any Debtor is intended to acknowledge claims of creditors that
are otherwise satisfied or discharged by other entities. The descriptions provided in Schedule D
are intended only to be a summary. Reference to the applicable loan agreements and related
documents is necessary for a complete description of the collateral and the nature, extent and
priority of any liens. Nothing in the Global Notes or the Schedules and Statements shall be deemed
a modification or interpretation of the terms of such agreements.
The amounts listed in Schedule D for loans related to aircraft purchases are principal amounts due
as of the Petition Date. In certain instances, both prepetition and postpetition interest, as well as
scheduled principal payments, has been paid to creditors since the Petition Date. Further payments
of interest and principal are expected to be made pursuant to elections made by the Debtors, or
stipulations entered into by the Debtors and certain aircraft financiers or related parties, pursuant
to section 1110 of the Bankruptcy Code.
32. Schedule E: Creditors Holding Priority Claims. Listing a claim on Schedule E as priority does
not constitute an admission by the Debtors of the claimant’s legal rights or a waiver of the
Debtors’ right to recharacterize or reclassify the claim or contract. The Bankruptcy Court entered
a number of first day orders granting authority to pay certain prepetition priority claims.
Accordingly, only claims against Debtors for prepetition amounts that have not been paid as of the
Petition Date have been included in Schedule E. The Debtors reserve their rights to object to any
listed claims on the ground that, among other things, they have already been satisfied.

The Debtors have included total amounts for air traffic liabilities on Schedule E. Due to consumer
privacy laws, these amounts have not been allocated to specific customers. The Debtors reserve
              Case 20-10755-BLS          Doc 189     Filed 05/11/20      Page 9 of 42




their right to, but believe they are not required to, amend the Schedules to reflect those allocations
to individual customers at a later date.

33. Schedule F: Creditors Holding Unsecured Non-Priority Claims. Schedule F does not include
certain deferred charges, deferred liabilities or general reserves. Such amounts are general
estimates of liabilities and do not represent specific claims as of the Petition Date; however, they
are reflected on the Debtors’ books and records as required in accordance with GAAP. The claims
listed in Schedule F arose or were incurred on various dates. In certain instances, the date on which
a claim arose is an open issue of fact. While commercially reasonable efforts have been made,
determining the date upon which each claim in Schedule F was incurred or arose would be, in
certain cases, unduly burdensome and cost prohibitive and, therefore, the Debtors have not listed
a date for each claim listed on Schedule F. Schedule F may contain information regarding potential,
pending and closed litigation involving the Debtors. In certain instances, the Debtor that is the
subject of the litigation is unclear or undetermined. However, to the extent that litigation involving
a particular Debtor has been identified, such information is contained in the Schedule for that
Debtor. The inclusion of any litigation in these Schedules and Statements does not constitute an
admission by any Debtor of liability, the validity of any action, the availability of insurance
coverage, or the amount or treatment of any claims, defenses, counterclaims, or cross-claims or
the amount or treatment of any potential claim resulting from any current or future litigation. The
Debtors have generally excluded internal grievance claims to protect the privacy interests of the
grieving party and because the majority of such claims generally will not result in actual litigation.
In addition, certain litigation or claims covered by insurance policies maintained by the Debtors
may be excluded from Schedule F. The claims of individual creditors are generally listed at the
amounts recorded on the Debtors’ books and records and may not reflect credits or allowances due
from the creditor. The Debtors reserve all of their rights concerning credits or allowances. The
Bankruptcy Court entered first day orders granting authority to the Debtors to pay certain
prepetition obligations in the ordinary course of business. Accordingly, only claims against the
Debtors for prepetition amounts that have not been paid as of the Petition Date have been included
in Schedule F. The Debtors reserve their rights to object to any listed claims on the ground that,
among other things, they have already been satisfied.

34. Schedule G: Executory Contracts and Unexpired Leases. The businesses of the Debtors are
complex. While commercially reasonable efforts have been made to ensure the accuracy of
Schedule G, inadvertent errors, omissions or over-inclusions may have occurred. The Debtors
hereby reserve all of their rights to dispute the validity, status, or enforceability of any contracts,
agreements or leases set forth in Schedule G and to amend or supplement such Schedule as
necessary. The contracts, agreements and leases listed on Schedule G may not have taken effect
or be binding on any party and may have expired or been modified, amended, or supplemented
from time to time by various amendments, restatements, waivers, estoppel certificates, letter and
other documents, instruments and agreements which may not be listed therein. Certain of the real
property leases and contracts listed on Schedule G may contain renewal options, guarantees of
payments, options to purchase, rights of first refusal, rights to lease additional space and other
miscellaneous rights. Such rights, powers, duties and obligations are not set forth on Schedule G.
Nothing herein shall be construed as a concession or evidence that any of the contracts, agreements
or leases identified on Schedule G: (i) constitute an executory contract within the meaning of
section 365 of the Bankruptcy Code or other applicable law; or (ii) have not expired or been
             Case 20-10755-BLS         Doc 189     Filed 05/11/20     Page 10 of 42




terminated or otherwise are not current in full force and effect. The Debtors reserve all of their
rights, claims and causes of action with respect to the contracts and agreements listed on the
Schedule, including the right to dispute or challenge the characterization or the structure of any
transaction, document, or instrument. Certain of these contracts or leases may have been modified,
amended or supplemented by various documents, instruments or agreements that may not be listed,
but are nonetheless incorporated by this reference. Certain executory agreements may not have
been memorialized in writing and could be subject to dispute. Schedule G generally does not
include stand-alone equipment purchase orders. Certain of the contracts, agreements and leases
listed on Schedule G may have been entered into by more than one of the Debtors. Such contracts,
agreements and leases are listed on Schedule G of each such Debtor.

35. Schedule H: Co-Debtors. In the ordinary course of their businesses, the Debtors are involved
in pending or threatened litigation and claims arising out of the conduct of their businesses. These
matters may involve multiple plaintiffs and defendants, some or all of whom may assert cross-
claims and counter-claims against other parties. Because such claims are listed elsewhere in the
Schedules and Statements, they have not been set forth individually on Schedule H. Schedule H
also reflects guarantees by various Debtors. The Debtors may not have identified certain
guarantees that are embedded in the Debtors’ executory contracts, unexpired leases, secured
financings, debt instruments and other such agreements. Further, the Debtors believe that certain
of the guarantees reflected on Schedule H may have expired or are no longer enforceable. Thus,
the Debtors reserve their right to amend the Schedules to the extent that additional guarantees are
identified or such guarantees are discovered to have expired or are unenforceable. Schedule H is
furnished for informational purposes only to apprise parties in interest of co-debtor relationships
of the Debtors as of the Petition Date and is derived from documents in the possession of the
Debtors. It is not an admission or recognition that any co-debtor liability exists or existed.
             Case 20-10755-BLS         Doc 189      Filed 05/11/20     Page 11 of 42




Specific Disclosures with Respect to the Debtors’ Statements
36. Question 3: Payments or Transfers within 90 Days of the Petition Date. This includes any
disbursement or other transfer made by the Debtors within 90 days before the Petition Date. The
Debtors have excluded, without limitation, payroll and related taxes, insider payments disclosed
in Question 4, and intercompany transfers. Additionally, these payments are based on the Debtors’
book transactions.

37. Question : Payments or Transfers to Insiders within 1 Year of the Petition Date. Corvus
Airlines, Inc.made payments to BlackBird, LLC for the lease of an aircraft. BlackBird, LLC is an
entity owned or controlled by Robert Hajdukovich, a Director of the Ravn Air Group, Inc.

38. Question 6: Setoffs. The Debtors routinely incur setoffs from third parties during the ordinary
course of business. Setoffs in the ordinary course can result from various routine transactions,
including intercompany transactions, counterparty settlements (in particular, interline ticketing
setoffs with other carriers), pricing discrepancies, and other disputes between the Debtors and third
parties. Certain of these constitute normal setoffs consistent with the ordinary course of business
in the Debtors’ industry. In such instances, such ordinary course setoffs are excluded from the
Debtors’ responses to Question 6 of the Statements. The Debtors reserve all rights to enforce or
challenge, as the case may be, any setoffs that have been or may be asserted.

39. Question 23: Other Transfers. The Debtors have excluded any de minimis asset sales made in
the ordinary course of business.

40. Question 26(d): Financial Statements. In the regular course of business, the Debtors have
provided consolidated financial information to banks, customers, suppliers, rating agencies,
aircraft lessors and other various interested parties. In light of the number of recipients and the
possibility that such information may have also been shared with parties without the Debtors’
knowledge or consent, the Debtors have not disclosed specific individuals or entities.

41. Question 28: Parties in Control. Certain of the Debtors’ employees have the title director and
are not listed here. Each such director reports to an executive within the company.
                                   Case 20-10755-BLS                  Doc 189          Filed 05/11/20   Page 12 of 42

 Fill in this information to identify the case:

 Debtor name: JJM, Inc.

 United States Bankruptcy Court for the: District of Delaware
                                                                                                                        Check if this is an
 Case number: 20-10757
                                                                                                                        amended ling


O cial Form 206Sum
Summary of Assets and Liabilities for Non-Individuals

 1. Schedule A/B: Assets - Real and Personal Property (Ocial F orm 206A/B)
  1a. Real property:                                                                                                      $18,026,878.71
          Copy line 88 from Schedule A/B
  1b. Total personal property:                                                                                          $113,861,204.02
          Copy line 91A from Schedule A/B
  1c. Total of all property:                                                                                            $131,888,082.73
          Copy line 92 from Schedule A/B


 2. Schedule D: Creditors Who Have Claims Secured by Property (Ocial F orm 206D)                                          $92,257,994.74
 Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Ocial F orm 206E/F)
  3a. Total claim amounts of priority unsecured claims:                                                                             $0.00
          Copy the total claims from Part 1 from line 5a of Schedule E/F
  3b. Total amount of claims of nonpriority amount of unsecured claims:                                                    $1,175,855.00
          Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F


 4. Total Liabilities                                                                                                     $93,433,849.74
 Lines 2 + 3a + 3b
                                       Case 20-10755-BLS                 Doc 189           Filed 05/11/20              Page 13 of 42

   Fill in this information to identify the case:

   Debtor name: JJM, Inc.

   United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                         Check if this is an
   Case number: 20-10757
                                                                                                                                                         amended ling


 O cial Form 206A/B
 Schedule A/B: Assets — Real and Personal Property 12/15

  Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which the
  debtor holds rights and powers exercisable for the debtor's own bene t. Also include assets and properties which have no book value, such as fully depreciated assets
  or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired
  Leases (O cial Form 206G).
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and case
  number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts from the
  attachment in the total for the pertinent part.
  For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a xed asset schedule or depreciation
  schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured
  claims. See the instructions to understand the terms used in this form.

 Part 1:     Cash and Cash Equivalents

1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.

       Yes. Fill in the information below.



  All cash or cash equivalents owned or controlled by the debtor                                                                        Current value of debtor’s interest

 2. Cash on hand

 2.1                                                                                                                                                                    $0.00




 3. Checking, savings, money market, or nancial brokerage accounts (Identify all)
 Name of institution (bank or brokerage rm)                           Type of account                    Last 4 digits of account #


 3.1       First National Bank of Alaska                                    Checking Account             7297                                                           $0.00



 4. Other cash equivalents (Identify all)
 4.1                                                                                                                                                                    $0.00



 5. Total of Part 1
 Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                                                       $0.00



 Part 2:     Deposits and prepayments

 6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.

       Yes. Fill in the information below.



                                                                                                                                        Current value of debtor’s interest
 7. Deposits, including security deposits and utility deposits
 Description, including name of holder of deposit
Debtor     JJM, Inc.________________________________________________________________                    Case number (if known) 20-10757________________________________________
           Name
                                        Case 20-10755-BLS                      Doc 189           Filed 05/11/20              Page 14 of 42
  7.1                                                                                                                                                                        $0.00



  8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
  Description, including name of holder of prepayment


  8.1                                                                                                                                                                        $0.00



  9. Total of Part 2
  Add lines 7 through 8. Copy the total to line 81.
                                                                                                                                                                            $0.00



  Part 3:     Accounts receivable

  10. Does the debtor have any accounts receivable?

        No. Go to Part 4.

        Yes. Fill in the information below.



                                                                                                                                              Current value of debtor’s interest
  11. Accounts receivable
  11a.      90 days old or                            $16,330,335.00       —                                         $0.00   = ........                           $16,330,335.00
            less:
                                     face amount                                doubtful or uncollectible accounts

  11b.      Over 90 days old:                                       $      —                                            $    = ........                                     $0.00
                                     face amount                                doubtful or uncollectible accounts


  12. Total of Part 3
  Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                                                                  $16,330,335.00



  Part 4:     Investments

  13. Does the debtor own any investments?

        No. Go to Part 5.

        Yes. Fill in the information below.



                                                                                                 Valuation method used for current            Current value of debtor’s interest
                                                                                                 value
  14. Mutual funds or publicly traded stocks not included in Part 1
  Name of fund or stock:


  14.1                                                                                                                                                                       $0.00



  15. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
  partnership, or joint venture
  Name of entity:                                           % of ownership:


  15.1      Frontier Alaska Aviation Trust                     100%                             None                                                                Undetermined



  16. Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
  Describe:


  16.1                                                                                                                                                                       $0.00
Debtor     JJM, Inc.________________________________________________________________              Case number (if known) 20-10757________________________________________
           Name
                                     Case 20-10755-BLS                    Doc 189          Filed 05/11/20            Page 15 of 42
  17. Total of Part 4
  Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                                           Undetermined



  Part 5:      Inventory, excluding agriculture assets

  18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.

     Yes. Fill in the information below.



   General description                                        Date of        Net book value of            Valuation method used        Current value of debtor’s interest
                                                              the last       debtor's interest            for current value
                                                              physical       (Where available)
                                                              inventory
  19. Raw materials
  19.1                                                                                           $                                                                    $0.00



  20. Work in progress
  20.1                                                                                           $                                                                    $0.00



  21. Finished goods, including goods held for resale
  21.1                                                                                           $                                                                    $0.00



  22. Other inventory or supplies
  22.1                                                                                           $                                                                    $0.00



  23. Total of Part 5
  Add lines 19 through 22. Copy the total to line 84.
                                                                                                                                                                     $0.00



  24. Is any of the property listed in Part 5 perishable?

     No

     Yes


  25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was led?

         No
                    Book value                          $         Valuation method                                         Current value                                    $
         Yes


  26. Has any of the property listed in Part 5 been appraised by a professional within the last year?

     No

     Yes


  Part 6:      Farming and shing-related assets (other than titled motor vehicles and land)

  27. Does the debtor own or lease any farming and shing-related assets (other than titled motor vehicles and land)?

     No. Go to Part 7.

     Yes. Fill in the information below.
Debtor     JJM, Inc.________________________________________________________________              Case number (if known) 20-10757________________________________________
           Name
                                       Case 20-10755-BLS                   Doc 189         Filed 05/11/20            Page 16 of 42
   General description                                                        Net book value of           Valuation method used       Current value of debtor’s interest
                                                                              debtor's interest           for current value
                                                                              (Where available)
  28. Crops—either planted or harvested
  28.1                                                                                            $                                                                  $0.00



  29. Farm animals Examples: Livestock, poultry, farm-raised sh
  29.1                                                                                            $                                                                  $0.00



  30. Farm machinery and equipment (Other than titled motor vehicles)
  30.1                                                                                            $                                                                  $0.00



  31. Farm and shing supplies, chemicals, and feed
  31.1                                                                                            $                                                                  $0.00



  32. Other farming and shing-related property not already listed in Part 6
  32.1                                                                                            $                                                                  $0.00



  33. Total of Part 6
  Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                                                    $0.00



  34. Is the debtor a member of an agricultural cooperative?

         No

         Yes. Is any of the debtor’s property stored at the cooperative?

                        No

                        Yes


  35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was led?

         No
                   Book value                           $          Valuation method                                      Current value                                     $
         Yes


  36. Is a depreciation schedule available for any of the property listed in Part 6?

     No

     Yes


  37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

     No

     Yes


  Part 7:      O ce furniture, xtures, and equipment; and collectibles

  38. Does the debtor own or lease any o ce furniture, xtures, equipment, or collectibles?

     No. Go to Part 8.

     Yes. Fill in the information below.
Debtor    JJM, Inc.________________________________________________________________                          Case number (if known) 20-10757________________________________________
          Name
                                         Case 20-10755-BLS                        Doc 189            Filed 05/11/20                 Page 17 of 42
   General description                                                               Net book value of                Valuation method used            Current value of debtor’s interest
                                                                                     debtor's interest                for current value
                                                                                     (Where available)
  39. O ce furniture
  39.1                                                                                                      $                                                                             $0.00




  40. O ce xtures
  40.1                                                                                                      $                                                                             $0.00




  41. O ce equipment, including all computer equipment and communication systems equipment and software
  41.1                                                                                                      $                                                                             $0.00




  42. Collectibles Examples: Antiques and gurines; paintings, prints, or other artwork; books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card collections; other
  collections, memorabilia, or collectibles

  42.1                                                                                                      $                                                                             $0.00




  43. Total of Part 7
  Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                                                                         $0.00



  44. Is a depreciation schedule available for any of the property listed in Part 7?

     No

     Yes


  45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

     No

     Yes


  Part 8:    Machinery, equipment, and vehicles

  46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.

     Yes. Fill in the information below.



   General description                                                               Net book value of                Valuation method used            Current value of debtor’s interest
   Include year, make, model, and identi cation numbers (i.e., VIN,                  debtor's interest                for current value
   HIN, or N-number)                                                                 (Where available)
  47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
  47.1                                                                                                      $                                                                             $0.00




  48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors, oating homes, personal watercraft, and shing vessels
  48.1                                                                                                      $                                                                             $0.00




  49. Aircraft and accessories
  49.1                                                                                      $59,713,402.26           Net Book Value                                            $59,713,402.26
  See Schedule 49 Attachment
Debtor    JJM, Inc.________________________________________________________________                  Case number (if known) 20-10757________________________________________
          Name
                                     Case 20-10755-BLS                      Doc 189           Filed 05/11/20             Page 18 of 42
  50. Other machinery, xtures, and equipment (excluding farm machinery and equipment)
  50.1                                                                                   $185,113.50        Net Book Value                                         $185,113.50
  General Equipment & Spare Parts - WIP



  51. Total of Part 8.
  Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                                               $59,898,515.76



  52. Is a depreciation schedule available for any of the property listed in Part 8?

     No

     Yes


  53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

     No

     Yes


  Part 9:     Real Property

  54. Does the debtor own or lease any real property?

     No. Go to Part 10.

     Yes. Fill in the information below.


  55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
   Description and location of property                         Nature and extent of          Net book value of              Valuation method used       Current value of
   Include street address or other description such as          debtor’s interest in          debtor's interest              for current value           debtor’s interest
   Assessor Parcel Number (APN), and type of property           property                      (Where available)
   (for example, acreage, factory, warehouse,
   apartment or o ce building), if available.

  55.1       See Schedule 55 Attachment                                                              $18,026,878.71       Net Book Value                        $18,026,878.71



  56. Total of Part 9.
  Add the current value of all lines in question 55 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                                               $18,026,878.71



  57. Is a depreciation schedule available for any of the property listed in Part 9?

     No

     Yes


  58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

     No

     Yes


  Part 10:       Intangibles and intellectual property

  59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.

     Yes. Fill in the information below.



   General description                                                         Net book value of             Valuation method used         Current value of debtor’s interest
                                                                               debtor's interest             for current value
                                                                               (Where available)
  60. Patents, copyrights, trademarks, and trade secrets
Debtor    JJM, Inc.________________________________________________________________                 Case number (if known) 20-10757________________________________________
          Name
                                      Case 20-10755-BLS                    Doc 189          Filed 05/11/20                 Page 19 of 42
  60.1                                                                                              $                                                                  $0.00




  61. Internet domain names and websites
  61.1                                                                                              $                                                                  $0.00




  62. Licenses, franchises, and royalties
  62.1                                                                                              $                                                                  $0.00




  63. Customer lists, mailing lists, or other compilations
  63.1       Customer List                                                          Undetermined            None                                              Undetermined




  64. Other intangibles, or intellectual property
  64.1       Intangible Assets                                                      $16,163,784.57          None                                              Undetermined




  65. Goodwill
  65.1                                                                                              $                                                                  $0.00




  66. Total of Part 10.
  Add lines 60 through 65. Copy the total to line 89.                                                                                                        Undetermined



  67. Do your lists or records include personally identi able information of customers (as de ned in 11 U.S.C. §§ 101(41A) and 107)?

     No

     Yes


  68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?

     No

     Yes


  69. Has any of the property listed in Part 10 been appraised by a professional within the last year?

     No

     Yes


  Part 11:       All other assets

  70. Does the debtor own any other assets that have not yet been reported on this form?
  Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.

     Yes. Fill in the information below.



                                                                                                                                        Current value of debtor’s interest
  71. Notes receivable
  Description (include name of obligor)
  71.1       Notes Receivable - Golden Eagle                 $408,727.43                                           $0.00   =                                   $408,727.43
             Out tters Inc.                                                            -
                                               total face amount                           doubtful or uncollectible
                                                                                           amount
Debtor    JJM, Inc.________________________________________________________________                Case number (if known) 20-10757________________________________________
          Name
                                     Case 20-10755-BLS                    Doc 189           Filed 05/11/20            Page 20 of 42
  72. Tax refunds and unused net operating losses (NOLs)
  Description (for example, federal, state, local)
  72.1                                                                                             Tax year                                                         $0.00




  73. Interests in insurance policies or annuities
  73.1                                                                                                                                                              $0.00




  74. Causes of action against third parties (whether or not a lawsuit has been led)
  74.1                                                                                                                                                              $0.00

  Nature of Claim

  Amount requested                                                                                $



  75. Other contingent and unliquidated claims or causes of action of every nature, including counterclaims of the debtor and rights to set off claims
  75.1                                                                                                                                                              $0.00

  Nature of Claim

  Amount requested                                                                                $



  76. Trusts, equitable or future interests in property
  76.1                                                                                                                                                              $0.00




  77. Other property of any kind not already listed Examples: Season tickets, country club membership
  77.1     Intercompany Due from Corvus                                                                                                                    $14,427,852.19



  77.2     Intercompany Due from PASI                                                                                                                         $618,160.68



  77.3     Intercompany Due from Ravn Air Group                                                                                                             $7,962,665.97



  77.4     Intercompany Due from Hageland                                                                                                                  $14,214,946.99




  78. Total of Part 11.
  Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                                          $37,632,353.26



  79. Has any of the property listed in Part 11 been appraised by a professional within the last year?

     No

     Yes
Debtor    JJM, Inc.________________________________________________________________                 Case number (if known) 20-10757________________________________________
          Name
                                         Case 20-10755-BLS                    Doc 189       Filed 05/11/20              Page 21 of 42
  Part 12:       Summary

    In Part 12 copy all of the totals from the earlier parts of the form.

   Type of property                                                            Current value of             Current value of real
                                                                               personal property            property

  80. Cash, cash equivalents, and nancial assets. Copy line 5, Part 1.                        $0.00


  81. Deposits and prepayments. Copy line 9, Part 2.                                          $0.00


  82. Accounts receivable. Copy line 12, Part 3.                                    $16,330,335.00


  83. Investments. Copy line 17, Part 4.                                             Undetermined


  84. Inventory. Copy line 23, Part 5.                                                        $0.00


  85. Farming and shing-related assets. Copy line 33, Part 6.                                 $0.00


  86. O ce furniture, xtures, and equipment; and collectibles. Copy                           $0.00
  line 43, Part 7.


  87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                     $59,898,515.76


  88. Real property. Copy line 56, Part 9.                                                                        $18,026,878.71
                                                                                                      


  89. Intangibles and intellectual property.. Copy line 66, Part 10.                  Undetermined


  90. All other assets. Copy line 78, Part 11.                                      $37,632,353.26


  91. Total. Add lines 80 through 90 for each column                   91a.                                             91b.
                                                                                  $113,861,204.02                                                $18,026,878.71



  92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.
                                                                                                                                                         $131,888,082.73
                                  Case 20-10755-BLS         Doc 189   Filed 05/11/20   Page 22 of 42
                                                      SCHEDULE 49 ATTACHMENT
                                                        Aircraft and Accessories


                                      General Description                                Net Book Value Valuation Method Current Value
  49.1    1900 CONFORMITY                                                                    $330,685.13 Net Book Value     $330,685.13
  49.2    1900C ENGINE PT6A65B VECTOR SN PCE32253 PRATT & WHITNEY                            $258,333.33 Net Book Value     $258,333.33
  49.3    1900C UC-100 SWAPPED 1900D #972 INCL ENGINES                                       $682,253.53 Net Book Value     $682,253.53
  49.4    1900C UC-114 SWAPPED 1900D #972 INCL ENGINES                                       $682,253.53 Net Book Value     $682,253.53
  49.5    20K RE-LIFE 838GV PAID TO METAL INNOVATIONS DOC 6663 PARTS AND FINAL                $27,281.57 Net Book Value      $27,281.57
  49.6    575A ORIGINAL AIRCRAFT ENGINE #32530 PRATT & WHITNEY                               $108,601.53 Net Book Value     $108,601.53
  49.7    575A ORIGINAL AIRCRAFT ENGINE #PP0229 PRATT & WHITNEY                              $108,601.53 Net Book Value     $108,601.53
  49.8    575Q ORIGINAL AIRCRAFT ENGINE #32399 PRATT & WHITNEY                               $105,682.60 Net Book Value     $105,682.60
  49.9    575Q ORIGINAL AIRCRAFT ENGINE #97075 PRATT & WHITNEY                                $90,575.47 Net Book Value      $90,575.47
  49.10   575Z ORIGINAL AIRCRAFT ENGINE #PP0229 PRATT & WHITNEY                               $97,601.60 Net Book Value      $97,601.60
  49.11   575Z ORIGINAL AIRCRAFT ENGINE #PP0245 PRATT & WHITNEY                               $90,434.13 Net Book Value      $90,434.13
  49.12   89 BEECHCRAFT N575A S/N #UC-83                                                     $289,046.40 Net Book Value     $289,046.40
  49.13   91 BEECHCRAFT B1900C N575Q S/N #UC-160                                             $277,755.20 Net Book Value     $277,755.20
  49.14   AC YUTE PURCHASE C207 #N916AC                                                       $93,810.63 Net Book Value      $93,810.63
  49.15   AIR FRAME RE-LIFE 208B N303GV PAID TO METAL INNOVATIONS                             $73,378.27 Net Book Value      $73,378.27
  49.16   AIR FRAME RE-LIFE 208B N715HE PAID TO METAL INNOVATIONS                             $86,518.38 Net Book Value      $86,518.38
  49.17   AIR FRAME RE-LIFE 208B N717PA PAID TO METAL INNOVATIONS                             $68,384.47 Net Book Value      $68,384.47
  49.18   B1900 ENGINE OH N575A PCE 32359                                                    $243,083.33 Net Book Value     $243,083.33
  49.19   B1900 ENGINE OVERHAUL PT6A-65B                                                     $116,220.33 Net Book Value     $116,220.33
  49.20   B1900 ENGINE OVERHAUL PT6A-65B P&W                                                 $124,195.07 Net Book Value     $124,195.07
  49.21   B1900C ENGINE                                                                      $280,883.33 Net Book Value     $280,883.33
  49.22   BASIC FLAT RATE                                                                    $365,235.85 Net Book Value     $365,235.85
  49.23   C207 ENGINE I0520F56BRES N6207 LOT #7364519040                                      $10,000.00 Net Book Value      $10,000.00
  49.24   C207 ENGINE I0520F56BRES N6207 LOT#7364520339                                       $10,000.00 Net Book Value      $10,000.00
  49.25   C207 ENGINE IO520F56BRES S/N                                                         $8,877.08 Net Book Value       $8,877.08
  49.26   C207 ENGINE IO520F56BRES S/N 1031659 N9869M #1033890 CONTINENTAL                         $0.00 Net Book Value           $0.00
  49.27   C207 ENGINE IO520F56BRES S/N N6207H S/N #1009322                                    $10,000.00 Net Book Value      $10,000.00
  49.28   C207 ENGINE IO520F56BRES SN 7364334934 1HEXC                                         $8,755.42 Net Book Value       $8,755.42
  49.29   C207 ENGINE IO520F56BRES SN 7364334937                                               $8,755.42 Net Book Value       $8,755.42
  49.30   C207 ENGINE IO520F7BRES S/N 1031660 CONTINENTAL                                          $0.00 Net Book Value           $0.00
  49.31   C208 25K CHECK CAPITILIZATION                                                      $106,586.54 Net Book Value     $106,586.54
  49.32   C208 25K CHECK CAPITILIZATION 2                                                     $86,930.51 Net Book Value      $86,930.51
  49.33   C208 ENGINE                                                                        $214,677.56 Net Book Value     $214,677.56
  49.34   C208 ENGINE 2                                                                      $223,229.25 Net Book Value     $223,229.25
  49.35   C208 ENGINE 3                                                                      $230,830.75 Net Book Value     $230,830.75
  49.36   C208 ENGINE 4                                                                      $223,229.25 Net Book Value     $223,229.25
  49.37   C208 ENGINE N1232Y                                                                  $61,971.33 Net Book Value      $61,971.33
  49.38   C208 ENGINE N1242Y                                                                 $167,727.67 Net Book Value     $167,727.67
  49.39   C208 ENGINE N1275N                                                                 $262,938.00 Net Book Value     $262,938.00
  49.40   C208 ENGINE N1296Y                                                                  $63,159.33 Net Book Value      $63,159.33
  49.41   C208 ENGINE N208SD                                                                       $0.00 Net Book Value           $0.00
  49.42   C208 ENGINE N215MC                                                                 $177,337.33 Net Book Value     $177,337.33
  49.43   C208 ENGINE N233PC                                                                  $98,138.00 Net Book Value      $98,138.00
  49.44   C208 ENGINE N28AN                                                                   $62,248.00 Net Book Value      $62,248.00
  49.45   C208 ENGINE N303GV                                                                  $61,820.33 Net Book Value      $61,820.33
  49.46   C208 ENGINE N3252Y                                                                 $205,613.33 Net Book Value     $205,613.33
  49.47   C208 ENGINE N405GV                                                                  $76,849.33 Net Book Value      $76,849.33
  49.48   C208 ENGINE N407GV                                                                  $61,769.33 Net Book Value      $61,769.33
  49.49   C208 ENGINE N409GV                                                                  $62,759.00 Net Book Value      $62,759.00
  49.50   C208 ENGINE N410GV                                                                  $61,774.00 Net Book Value      $61,774.00
  49.51   C208 ENGINE N411GV                                                                  $61,887.67 Net Book Value      $61,887.67
  49.52   C208 ENGINE N715HE                                                                 $187,519.33 Net Book Value     $187,519.33
  49.53   C208 ENGINE N717PA                                                                  $61,897.00 Net Book Value      $61,897.00
  49.54   C208 ENGINE N814GV                                                                       $0.00 Net Book Value           $0.00
  49.55   C208 ENGINE N838GV                                                                 $192,151.00 Net Book Value     $192,151.00
  49.56   C208 ENGINE N92JJ                                                                   $63,083.67 Net Book Value      $63,083.67
  49.57   C208 ENGINE P&W PT6A-114A SN PC2212                                                $235,376.16 Net Book Value     $235,376.16
  49.58   C208 N208SD S/N #208B-04910                                                              $0.00 Net Book Value           $0.00
  49.59   C208 N288PC FROM WIP                                                               $965,308.38 Net Book Value     $965,308.38
  49.60   C406 ENGINE - ORIGINAL CORE                                                              $0.00 Net Book Value           $0.00
  49.61   C406 ENGINE - ORIGINAL CORE                                                              $0.00 Net Book Value           $0.00
  49.62   CESSNA 208B - 20K SIDS TAIL #N405GV                                                $102,834.98 Net Book Value     $102,834.98
  49.63   CESSNA GRAND EX C208 N761RV S/N #208B5334                                        $1,323,283.33 Net Book Value   $1,323,283.33
  49.64   CESSNA GRAND EX C208 N762RV S/N #208B5340                                        $1,323,283.33 Net Book Value   $1,323,283.33
  49.65   CESSNA TAIL #N1275 20K INSPECTION                                                   $22,022.12 Net Book Value      $22,022.12
  49.66   CORE CREDITS                                                                             $0.00 Net Book Value           $0.00
  49.67   DASH 8 ENGINE - PW100-121 N883EA S/N #120086 PRATT & WHITNEY                       $430,555.56 Net Book Value     $430,555.56
  49.68   DASH 8 ENGINE - PW100-121 N883EA SN #120226 PRATT & WHITNEY                        $430,555.56 Net Book Value     $430,555.56
  49.69   DASH 8 ENGINE - PW100-121 SN 120947 #120245 PRATT & WHITNEY                        $300,648.89 Net Book Value     $300,648.89
  49.70   DASH 8 ENGINE - PW100-121 SN 121205 #121205 PRATT & WHITNEY                        $300,648.89 Net Book Value     $300,648.89
  49.71   DASH 8 ENGINE N880EA #120928 PRATT & WHITNEY                                       $330,613.56 Net Book Value     $330,613.56
  49.72   DASH 8 ENGINE N880EA #121076 PRATT & WHITNEY                                       $335,719.33 Net Book Value     $335,719.33
  49.73   DASH 8 ENGINE N883EA LEFT                                                          $349,394.89 Net Book Value     $349,394.89
  49.74   DASH 8 ENGINE N883EA RIGHT                                                         $344,764.89 Net Book Value     $344,764.89



In re: JJM, Inc.
Case No. 20-10757                                                                                                             Page 1 of 4
                                  Case 20-10755-BLS    Doc 189      Filed 05/11/20   Page 23 of 42
                                                    SCHEDULE 49 ATTACHMENT
                                                      Aircraft and Accessories


                                        General Description                            Net Book Value Valuation Method Current Value
  49.75   DASH 8 ENGINE N884EA #120726 PRATT & WHITNEY                                     $335,121.33 Net Book Value     $335,121.33
  49.76   DASH 8 ENGINE N884EA #121320 PRATT & WHITNEY                                     $336,927.56 Net Book Value     $336,927.56
  49.77   DASH 8 ENGINE N885EA #120315 PRATT & WHITNEY                                     $347,061.78 Net Book Value     $347,061.78
  49.78   DASH 8 ENGINE N885EA #120828 PRATT & WHITNEY                                     $345,159.11 Net Book Value     $345,159.11
  49.79   DASH 8 ENGINE N887EA #120245 PRATT & WHITNEY                                     $342,493.11 Net Book Value     $342,493.11
  49.80   DASH 8 ENGINE N887EA #121358 PRATT & WHITNEY                                     $342,493.11 Net Book Value     $342,493.11
  49.81   DASH 8 ENGINE N889EA #120373 PRATT & WHITNEY                                     $348,731.78 Net Book Value     $348,731.78
  49.82   DASH 8 ENGINE N889EA #121147 PRATT & WHITNEY                                     $357,924.22 Net Book Value     $357,924.22
  49.83   DASH 8 ENGINE N891EA #120927 PRATT & WHITNEY                                     $366,788.67 Net Book Value     $366,788.67
  49.84   DASH 8 ENGINE N891EA #121318 PRATT & WHITNEY                                     $339,891.33 Net Book Value     $339,891.33
  49.85   DASH 8 ENGINE N892EA #120863 PRATT & WHITNEY                                     $201,518.89 Net Book Value     $201,518.89
  49.86   DASH 8 ENGINE N892EA #121236 PRATT & WHITNEY                                     $201,518.89 Net Book Value     $201,518.89
  49.87   DASH 8 ENGINE PRATT & WHITNEY                                                    $455,833.33 Net Book Value     $455,833.33
  49.88   DASH 8 FRAME ONLY #883                                                            $50,000.00 Net Book Value      $50,000.00
  49.89   DEPOSIT FOR 20K INSPECTION TAIL ##N1232Y                                         $111,184.45 Net Book Value     $111,184.45
  49.90   DEPOSIT FOR 20K INSPECTION TAIL #N405GV                                           $80,982.55 Net Book Value      $80,982.55
  49.91   ENGINE 1900C PT6A 65B P&W N575A                                                  $178,000.00 Net Book Value     $178,000.00
  49.92   ENGINE 1900C PT6A-65B-PS N575A                                                   $291,666.67 Net Book Value     $291,666.67
  49.93   ENGINE ASSY PA-31 S/N #L-3527-61A                                                 $25,646.23 Net Book Value      $25,646.23
  49.94   ENGINE ASSY S/N #RL-2712-68A                                                      $10,000.00 Net Book Value      $10,000.00
  49.95   ENGINE C207 PART #IO-520-F56B                                                     $23,084.00 Net Book Value      $23,084.00
  49.96   ENGINE C207 PART #IO-520-F56B 2                                                   $23,084.00 Net Book Value      $23,084.00
  49.97   ENGINE C207 PART #IO-520-F56B 3                                                   $23,084.00 Net Book Value      $23,084.00
  49.98   ENGINE C207 PART #IO-520-F56B 4                                                   $24,298.95 Net Book Value      $24,298.95
  49.99   ENGINE C207 S/N #1036142                                                          $19,215.19 Net Book Value      $19,215.19
 49.100   ENGINE C208 S/N #PC2309                                                          $312,124.88 Net Book Value     $312,124.88
 49.101   ENGINE OVERHAUL - VECTOR S/N #32326                                               $32,976.00 Net Book Value      $32,976.00
 49.102   ENGINE OVERHAUL PC-E 120387                                                    $1,081,257.03 Net Book Value   $1,081,257.03
 49.103   ENGINE OVERHAUL PC-E 120387                                                      $707,718.14 Net Book Value     $707,718.14
 49.104   ENGINE PA-31                                                                      $16,632.14 Net Book Value      $16,632.14
 49.105   ENGINE PA31 S/N #L-10720-61A                                                      $30,454.90 Net Book Value      $30,454.90
 49.106   ENGINE PA-31 2                                                                    $17,631.78 Net Book Value      $17,631.78
 49.107   ENGINE PA-31 INVOICE #60673                                                       $31,616.67 Net Book Value      $31,616.67
 49.108   ENGINE PA-31 S/N #L-1508-68A                                                      $30,862.18 Net Book Value      $30,862.18
 49.109   ENGINE PA-31 S/N #L-7491-61A                                                      $31,616.67 Net Book Value      $31,616.67
 49.110   ENGINE PA-31 S/N #RL-2712-68A                                                     $11,025.00 Net Book Value      $11,025.00
 49.111   ENGINE REPAIR S/N #32296-32506                                                   $176,153.58 Net Book Value     $176,153.58
 49.112   ENGINE: LTIO540J2B, OHC                                                           $53,602.73 Net Book Value      $53,602.73
 49.113   ENGINE: S/N #PC-E 120373                                                         $835,525.25 Net Book Value     $835,525.25
 49.114   ENGINE: TIO540J2B,OHC,EXCH HENPL8120                                              $51,223.48 Net Book Value      $51,223.48
 49.115   ENGINES - GENERAL                                                                $506,250.00 Net Book Value     $506,250.00
 49.116   ENGINES - GENERAL                                                                 $50,971.88 Net Book Value      $50,971.88
 49.117   ENGINES - GENERAL                                                                 $38,108.15 Net Book Value      $38,108.15
 49.118   ENGINES - OTHER                                                                   $59,751.94 Net Book Value      $59,751.94
 49.119   FLAT RATE OVERHAUL PROGRAM                                                       $517,792.75 Net Book Value     $517,792.75
 49.120   FLAT RATE PARTS                                                                        $0.00 Net Book Value           $0.00
 49.121   HOT SECTION PCE-E121194                                                          $214,510.30 Net Book Value     $214,510.30
 49.122   HOT SECTION EXCHANGE PT6A-114A SN#PCE-PC2111                                      $55,591.78 Net Book Value      $55,591.78
 49.123   HOT SECTION INSPECTION                                                            $93,015.49 Net Book Value      $93,015.49
 49.124   HOT SECTION PC-E 120828                                                          $456,730.70 Net Book Value     $456,730.70
 49.125   HOT SECTION PT6A-65B; PCE PP0070                                                 $137,320.78 Net Book Value     $137,320.78
 49.126   HOT SECTION S/N #PC-E 121316                                                     $621,286.33 Net Book Value     $621,286.33
 49.127   IO-520-F56B ENGINE                                                                $38,827.17 Net Book Value      $38,827.17
 49.128   IO520F75BRES C207 ENGINE                                                          $10,000.00 Net Book Value      $10,000.00
 49.129   IO52OF56BRES                                                                      $12,245.83 Net Book Value      $12,245.83
 49.130   LABOR: 20000 HOUR INSPECTION                                                      $49,998.93 Net Book Value      $49,998.93
 49.131   LABOR: INTIAL ESTIMATED FOR 25K                                                   $56,421.93 Net Book Value      $56,421.93
 49.132   LYCOMING ENGINE TIO-540-J2B                                                       $52,044.67 Net Book Value      $52,044.67
 49.133   N104K 207 S/N #20700122 RETIRED PER JEN                                           $49,470.00 Net Book Value      $49,470.00
 49.134   N104K ENGINE                                                                       $7,862.50 Net Book Value       $7,862.50
 49.135   N1232Y 208B AIRCRAFT S/N #208B0566                                               $339,730.67 Net Book Value     $339,730.67
 49.136   N1242Y C-208 S/N #208B0939                                                       $499,654.58 Net Book Value     $499,654.58
 49.137   N1275N 208B AIRCRAFT S/N #208B0756                                               $411,117.08 Net Book Value     $411,117.08
 49.138   N1296Y S/N #208B1079                                                             $549,475.83 Net Book Value     $549,475.83
 49.139   N15503 BE19 B1900C S/N #UC-72                                                    $258,939.73 Net Book Value     $258,939.73
 49.140   N15503 ORIGINAL AIRCRAFT ENGINE #32326 PRATT & WHITNEY                            $99,708.00 Net Book Value      $99,708.00
 49.141   N15503 ORIGINAL AIRCRAFT ENGINE #PP0192 PRATT & WHITNEY                          $102,042.00 Net Book Value     $102,042.00
 49.142   N1553C AIRCRAFT ENGINE #32364 PRATT & WHITNEY                                     $93,424.60 Net Book Value      $93,424.60
 49.143   N1553C AIRCRAFT ENGINE #32034 PRATT & WHITNEY                                    $107,804.87 Net Book Value     $107,804.87
 49.144   N1553C BEECHCRAFT 1900C S/N #UC-24                                               $145,981.33 Net Book Value     $145,981.33
 49.145   N1668U C207                                                                            $0.00 Net Book Value           $0.00
 49.146   N1668U ENGINE                                                                      $5,874.38 Net Book Value       $5,874.38
 49.147   N17GN 207A S/N #20700693                                                          $66,481.25 Net Book Value      $66,481.25
 49.148   N17GN ENGINE                                                                       $6,747.29 Net Book Value       $6,747.29



In re: JJM, Inc.
Case No. 20-10757                                                                                                           Page 2 of 4
                                  Case 20-10755-BLS    Doc 189   Filed 05/11/20   Page 24 of 42
                                                   SCHEDULE 49 ATTACHMENT
                                                     Aircraft and Accessories


                                        General Description                         Net Book Value Valuation Method Current Value
 49.149   N215MC- 208B AIRCRAFT S/N #208B0730                                           $443,323.33 Net Book Value     $443,323.33
 49.150   N233PC 208B S/N #208B1179                                                     $646,142.50 Net Book Value     $646,142.50
 49.151   N23CF C-207 S/N #207-00276                                                     $52,947.08 Net Book Value      $52,947.08
 49.152   N23CF ENGINE                                                                    $4,238.33 Net Book Value       $4,238.33
 49.153   N28AN 208B S/N #C208B0751                                                     $409,513.33 Net Book Value     $409,513.33
 49.154   N303GV 208BAIRCRAFT S/N #208B0581                                             $335,330.67 Net Book Value     $335,330.67
 49.155   N3252Y CARAVAN SER#208B1088                                                   $563,402.50 Net Book Value     $563,402.50
 49.156   N327CT 207A S/N #20700535                                                      $64,118.75 Net Book Value      $64,118.75
 49.157   N327CT ENGINE                                                                   $4,139.58 Net Book Value       $4,139.58
 49.158   N35497 S/N #XX-XXXXXXX                                                         $61,950.42 Net Book Value      $61,950.42
 49.159   N404 GV ORIGINAL AIRCRAFT ENGINE #32253 PRATT & WHITNEY                        $94,294.93 Net Book Value      $94,294.93
 49.160   N404 GV ORIGINAL AIRCRAFT ENGINE #PP0116 PRATT & WHITNEY                       $96,968.00 Net Book Value      $96,968.00
 49.161   N404GV B1900C S/N #UC-154                                                     $338,395.20 Net Book Value     $338,395.20
 49.162   N405GV 208B AIRCRAFT S/N #208B08992                                           $425,879.58 Net Book Value     $425,879.58
 49.163   N406GV F406 AIRCRAFT W ENGINES                                                      $0.00 Net Book Value           $0.00
 49.164   N407GV 208B AIRCRAFT S/N #208B0616                                            $337,780.22 Net Book Value     $337,780.22
 49.165   N409GV 208B S/N #208B1110                                                     $519,974.17 Net Book Value     $519,974.17
 49.166   N410GV 208B AIRCRAFT S/N #208B0632                                            $337,908.44 Net Book Value     $337,908.44
 49.167   N411GV 208B AIRCRAFT S/N #208B0672                                            $343,234.22 Net Book Value     $343,234.22
 49.168   N5277J 207A S/N #20700772                                                      $69,206.67 Net Book Value      $69,206.67
 49.169   N5277J ENGINE                                                                   $7,234.38 Net Book Value       $7,234.38
 49.170   N575Z B1900C S/N #UC-136                                                      $264,004.80 Net Book Value     $264,004.80
 49.171   N6207H 207A AIRCRAFT S/N #20700551                                             $64,502.50 Net Book Value      $64,502.50
 49.172   N6590Y F406 AIRCRAFT W ENGINES                                                      $0.00 Net Book Value           $0.00
 49.173   N6591R F406 AIRCRAFT W ENGINES                                                      $0.00 Net Book Value           $0.00
 49.174   N6707H ENGINE                                                                   $4,371.88 Net Book Value       $4,371.88
 49.175   N715HE 208B AIRCRAFT S/N #208B0603                                            $356,977.56 Net Book Value     $356,977.56
 49.176   N717PA C208 S/N #208B0804                                                     $349,510.67 Net Book Value     $349,510.67
 49.177   N73067 AIRCRAFT S/N #20700558                                                  $61,933.75 Net Book Value      $61,933.75
 49.178   N73067 ENGINE                                                                   $6,671.25 Net Book Value       $6,671.25
 49.179   N7320U C207A S/N #20700397                                                     $58,842.92 Net Book Value      $58,842.92
 49.180   N7320U ENGINE                                                                   $9,771.04 Net Book Value       $9,771.04
 49.181   N7340U 207A AIRCRAFT S/N #20700407                                             $60,088.33 Net Book Value      $60,088.33
 49.182   N7340U ENGINE                                                                   $8,170.63 Net Book Value       $8,170.63
 49.183   N734OU S/N 1031658                                                              $9,459.38 Net Book Value       $9,459.38
 49.184   N7373U 207A AIRCRAFT S/N #20700423                                             $60,864.58 Net Book Value      $60,864.58
 49.185   N7373U ENGINE                                                                   $7,582.29 Net Book Value       $7,582.29
 49.186   N7384U ENGINE                                                                   $4,646.04 Net Book Value       $4,646.04
 49.187   N7384U S/N #20700431                                                           $58,028.75 Net Book Value      $58,028.75
 49.188   N7389U C207 S/N #20700432                                                      $59,120.83 Net Book Value      $59,120.83
 49.189   N7389U ENGINE                                                                   $9,494.79 Net Book Value       $9,494.79
 49.190   N747SQ 207A S/N #20700387                                                      $59,072.50 Net Book Value      $59,072.50
 49.191   N747SQ ENGINE                                                                   $6,545.83 Net Book Value       $6,545.83
 49.192   N814GV CESSNA 208 S/N #208B0958                                                     $0.00 Net Book Value           $0.00
 49.193   N815GV B1900C S/N #UC-78                                                      $399,050.13 Net Book Value     $399,050.13
 49.194   N815GV ORIGINAL AIRCRAFT ENGINE #32327 PRATT & WHITNEY                        $106,220.07 Net Book Value     $106,220.07
 49.195   N815GV ORIGINAL AIRCRAFT ENGINE #97316 PRATT & WHITNEY                         $94,586.93 Net Book Value      $94,586.93
 49.196   N838FB 208B S/N #C208B0838                                                    $357,639.56 Net Book Value     $357,639.56
 49.197   N861FT F406 AIRCRAFT W ENGINES                                                      $0.00 Net Book Value           $0.00
 49.198   N880EA DASH-8 S/N #392                                                      $1,589,987.20 Net Book Value   $1,589,987.20
 49.199   N883EA DHC-8-106 S/N #260                                                     $793,290.00 Net Book Value     $793,290.00
 49.200   N884EA DHC-8-102 S/N #387                                                   $1,560,597.87 Net Book Value   $1,560,597.87
 49.201   N885EA DHC-8 SN 341 (REV EX W/881) S/N #341                                 $1,692,332.80 Net Book Value   $1,692,332.80
 49.202   N887EA DHC-8 SN 351 S/N #351                                                $1,689,972.27 Net Book Value   $1,689,972.27
 49.203   N889EA DASH-8 S/N #322                                                      $1,054,362.92 Net Book Value   $1,054,362.92
 49.204   N891EA DASH 8 S/N #335                                                      $1,476,666.13 Net Book Value   $1,476,666.13
 49.205   N892 DASH 8 S/N #389 ENGINES NOT SEPARATED YET                              $3,784,499.73 Net Book Value   $3,784,499.73
 49.206   N893 DASH 8 S/N #241                                                        $3,527,649.51 Net Book Value   $3,527,649.51
 49.207   N91002 ENGINE                                                                   $6,209.17 Net Book Value       $6,209.17
 49.208   N91002 S/N #20700003                                                           $57,632.08 Net Book Value      $57,632.08
 49.209   N91002 S/N 1031660                                                              $9,459.38 Net Book Value       $9,459.38
 49.210   N92JJ S/N #208B1074                                                           $540,004.17 Net Book Value     $540,004.17
 49.211   N9399M ENGINE                                                                   $9,701.46 Net Book Value       $9,701.46
 49.212   N9399M-C-207 S/N #20700652                                                     $65,856.67 Net Book Value      $65,856.67
 49.213   N971EA BEECH 1900D                                                                  $0.00 Net Book Value           $0.00
 49.214   N971EA ORIGINAL AIRCRAFT ENGINE                                                     $0.00 Net Book Value           $0.00
 49.215   N972EA BEECH 1900D S/N #UE389                                                       $0.00 Net Book Value           $0.00
 49.216   N972EA ORIGINAL AIRCRAFT ENGINE #114440 PRATT & WHITNEY                             $0.00 Net Book Value           $0.00
 49.217   N973EA BEECH 1900D                                                                  $0.00 Net Book Value           $0.00
 49.218   N973EA ORIGINAL AIRCRAFT ENGINE                                                $20,583.75 Net Book Value      $20,583.75
 49.219   N9794M C-207 S/N #20700730                                                     $73,930.83 Net Book Value      $73,930.83
 49.220   N9794M ENGINE                                                                   $9,014.17 Net Book Value       $9,014.17
 49.221   N9869M 207A S/N #20700744                                                      $64,527.92 Net Book Value      $64,527.92
 49.222   N9869M ENGINE                                                                   $6,799.58 Net Book Value       $6,799.58



In re: JJM, Inc.
Case No. 20-10757                                                                                                        Page 3 of 4
                                    Case 20-10755-BLS        Doc 189   Filed 05/11/20   Page 25 of 42
                                                       SCHEDULE 49 ATTACHMENT
                                                         Aircraft and Accessories


                                       General Description                            Net Book Value Valuation Method Current Value
 49.223   N9869M S/N 1031659                                                                $9,459.38 Net Book Value       $9,459.38
 49.224   N9948M C-207 S/N #20700759                                                       $74,499.17 Net Book Value      $74,499.17
 49.225   N9948M ENGINE                                                                     $9,776.46 Net Book Value       $9,776.46
 49.226   N9996M C207A S/N #20700779                                                       $69,920.42 Net Book Value      $69,920.42
 49.227   N9996M ENGINE                                                                     $8,627.92 Net Book Value       $8,627.92
 49.228   OVERHAUL S/N #PC-E PP0192                                                       $382,534.07 Net Book Value     $382,534.07
 49.229   PA 31 ENGINE TIO540J2B AVIALL N200AK #7491-61A & #1401-68A LYCOMING               $8,071.78 Net Book Value       $8,071.78
 49.230   PA 31 ENGINE TIO540J2B AVIALL N3516A #4673-61A & #1493-68A LYCOMING               $7,990.43 Net Book Value       $7,990.43
 49.231   PA 31 ENGINE TIO540J2B AVIALL N3536B #10310-61A & #2212-68A LYCOMING              $8,021.78 Net Book Value       $8,021.78
 49.232   PA 31 ENGINE TIO540J2B AVIALL N35497 #10925-61A & #1099-68A LYCOMING              $8,021.78 Net Book Value       $8,021.78
 49.233   PA 31 ENGINE TIO540J2B AVIALL N4112K #11204-61A & #2286-68A LYCOMING              $7,968.75 Net Book Value       $7,968.75
 49.234   PA 31 ENGINE TIO540J2B AVIALL N4301C #6088-61A & #409-68A LYCOMING               $10,000.00 Net Book Value      $10,000.00
 49.235   PA 31 NAVAJO N200AK S/N #XX-XXXXXXX                                              $51,322.92 Net Book Value      $51,322.92
 49.236   PA31 ENGINE LTIO540J2B,OHC AVIALL N44AC #10453-61A & #2390-68A LYCOMING          $10,000.00 Net Book Value      $10,000.00
 49.237   PA31 ENGINE TIO540J2B,OHC,EXCH AVIALL N4501B #11292-61A &2560-68A LYCOMING       $10,000.00 Net Book Value      $10,000.00
 49.238   PA31 ENGINE: LTIO540J2B, OHC S/N: L-2506--68A                                    $10,000.00 Net Book Value      $10,000.00
 49.239   PA31 ENGINE: LTIO540J2B, OHC S/N: L-2601-68A                                     $10,000.00 Net Book Value      $10,000.00
 49.240   PA-31 N200AK ENGINE 1                                                             $3,100.00 Net Book Value       $3,100.00
 49.241   PA-31 N200AK ENGINE 2                                                             $5,301.04 Net Book Value       $5,301.04
 49.242   PA-31 N3516A ENGINE 1                                                             $7,665.21 Net Book Value       $7,665.21
 49.243   PA-31 N3516A ENGINE 2                                                             $1,891.67 Net Book Value       $1,891.67
 49.244   PA-31 N3536B ENGINE 1                                                             $4,420.21 Net Book Value       $4,420.21
 49.245   PA-31 N3536B ENGINE 2                                                             $2,680.42 Net Book Value       $2,680.42
 49.246   PA-31 N35497 ENGINE 1                                                               $578.96 Net Book Value         $578.96
 49.247   PA-31 N35497 ENGINE 2                                                             $3,950.21 Net Book Value       $3,950.21
 49.248   PA-31 N4112K ENGINE 1                                                             $4,608.96 Net Book Value       $4,608.96
 49.249   PA-31 N4112K ENGINE 2                                                             $1,106.25 Net Book Value       $1,106.25
 49.250   PA-31 N4301C ENGINE 1                                                             $4,757.71 Net Book Value       $4,757.71
 49.251   PA-31 N4301C ENGINE 2                                                             $8,845.42 Net Book Value       $8,845.42
 49.252   PA-31 N44AC ENGINE 1                                                                  $0.00 Net Book Value           $0.00
 49.253   PA-31 N44AC ENGINE 2                                                              $3,427.71 Net Book Value       $3,427.71
 49.254   PA-31 N4501B ENGINE 1                                                             $8,194.79 Net Book Value       $8,194.79
 49.255   PA-31 N4501B ENGINE 2                                                             $6,452.71 Net Book Value       $6,452.71
 49.256   PA31 NAVAJO N4112K S/N #XX-XXXXXXX                                               $64,601.67 Net Book Value      $64,601.67
 49.257   PA-31-350 N3516A CAPE SMY S/N #XX-XXXXXXX                                        $59,136.67 Net Book Value      $59,136.67
 49.258   PA-31-350 N4301C                                                                 $67,343.75 Net Book Value      $67,343.75
 49.259   PA-31-350 N44AC CAPE SMYT S/N #XX-XXXXXXX                                        $66,213.75 Net Book Value      $66,213.75
 49.260   PA-31-350 N4501B                                                                 $61,725.42 Net Book Value      $61,725.42
 49.261   PIPER PA31 N3536B                                                                $50,902.08 Net Book Value      $50,902.08
 49.262   PISTON OPS TRKSHOCK STRUT B1900                                                  $73,537.50 Net Book Value      $73,537.50
 49.263   PT6A 140A C208 GR EX ENGINE S/N PCEVA0369 PRATT & WHITNEY                       $352,619.05 Net Book Value     $352,619.05
 49.264   PT6A 140A C208 GRAND EX ENGINE S/N PCE                                          $352,619.05 Net Book Value     $352,619.05
 49.265   PT6A114A PC2249                                                                 $272,639.00 Net Book Value     $272,639.00
 49.266   PT6A-114A PC2255                                                                $280,240.50 Net Book Value     $280,240.50
 49.267   PT6A-114A S/N #PCE-PC2326                                                       $341,694.60 Net Book Value     $341,694.60
 49.268   PT6A-114A TURBO PCEPC 2238                                                      $265,037.50 Net Book Value     $265,037.50
 49.269   PT6A-140 GAS GENERATOR MODULE                                                   $159,818.52 Net Book Value     $159,818.52
 49.270   PT6A-65B S/N #PCE-PP0273                                                        $373,699.41 Net Book Value     $373,699.41
 49.271   PT6A-65B S/N PCE-PP0271                                                         $320,000.00 Net Book Value     $320,000.00
 49.272   PW121 ENGINE S/N #121205/121179                                                 $857,022.91 Net Book Value     $857,022.91
 49.273   REPAIRED AND INSPECTED C207 ENGINE #7340U                                         $9,485.01 Net Book Value       $9,485.01
 49.274   SD3-30 N168LM LEFT ENGINE                                                        $75,000.00 Net Book Value      $75,000.00
 49.275   SD3-30 N168LM RIGHT ENGINE                                                       $75,000.00 Net Book Value      $75,000.00
 49.276   SD3-30 N261AG LEFT ENGINE                                                        $75,000.00 Net Book Value      $75,000.00
 49.277   SD3-30 N261AG RIGHT ENGINE                                                       $75,000.00 Net Book Value      $75,000.00
 49.278   SHERPA SHORTS SD3-30 N168LM (SN SH3104) S/N #SH-3104                             $50,000.00 Net Book Value      $50,000.00
 49.279   SHERPA SHORTS SD3-30 N261AG (SN SH3104) S/N #SH-3117                             $50,000.00 Net Book Value      $50,000.00
 49.280   TIO540J2B, OHC EXCH                                                              $10,000.00 Net Book Value      $10,000.00
 49.281   YUTE AIRCRAFT PARTS                                                                   $0.00 Net Book Value           $0.00
                                                                                TOTAL: $59,713,402.26          TOTAL: $59,713,402.26




In re: JJM, Inc.
Case No. 20-10757                                                                                                          Page 4 of 4
                                                     Case 20-10755-BLS           Doc 189      Filed 05/11/20       Page 26 of 42
                                                                             SCHEDULE 55 ATTACHMENT
                                      Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest



                                                                                           Nature of Debtor's Interest
                            Description and Location of Property            Location              in Property          Net Book Value Valuation Method Current Value
            55.1    ANC RESOURCE CENTER                                  Anchorage, AK     Owned                           $584,574.39 Net Book Value     $584,574.39
            55.2    ANIAK TERMINAL REBUIL                                Aniak, AK         Owned                           $448,177.98 Net Book Value     $448,177.98
            55.3    BARROW BUILDING                                      Barrow, AK        Owned                           $135,145.58 Net Book Value     $135,145.58
            55.4    BARROW HOUSE 2063 AHKOVAK ST                         Barrow, AK        Owned                           $229,955.87 Net Book Value     $229,955.87
            55.5    BET BLDG MODIFICATION                                Bethel, AK        Owned                           $149,586.31 Net Book Value     $149,586.31
            55.6    BET BUILDING RETRO                                   Bethel, AK        Owned                           $653,722.48 Net Book Value     $653,722.48
            55.7    BET HANGAR                                           Bethel, AK        Owned                           $225,001.14 Net Book Value     $225,001.14
            55.8    BET HANGAR 2                                         Bethel, AK        Owned                           $564,199.13 Net Book Value     $564,199.13
            55.9    BET HANGAR 2/2                                       Bethel, AK        Owned                           $165,442.73 Net Book Value     $165,442.73
           55.10    BET PAVING 4763 SQFT                                 Bethel, AK        Owned                            $18,967.24 Net Book Value      $18,967.24
           55.11    BET STATION (HAS)                                    Bethel, AK        Owned                         $1,646,666.67 Net Book Value   $1,646,666.67
           55.12    BETHEL HOUSE 224 AKAKEET STREET                      Bethel, AK        Owned                           $234,773.93 Net Book Value     $234,773.93
           55.13    BETHEL INN 12 PLEX, 454 PTARMIGAN, BETHEL AK         Bethel, AK        Owned                           $497,808.68 Net Book Value     $497,808.68
           55.14    BLDG                                                                   Owned                           $297,744.97 Net Book Value     $297,744.97
           55.15    BLDG ADDITIONS                                                         Owned                             $8,314.78 Net Book Value       $8,314.78
           55.16    BLDG MATERIALS                                                         Owned                           $151,644.10 Net Book Value     $151,644.10
           55.17    BLK100 LOT 2A CAPE                                                     Owned                           $324,448.12 Net Book Value     $324,448.12
           55.18    BLK100 LOT 3C CAPE                                                     Owned                            $79,848.52 Net Book Value      $79,848.52
           55.19    BLK100 LOT 4 CAPE S                                                    Owned                            $77,700.42 Net Book Value      $77,700.42
           55.20    BLK100 LOT 6 CAPE S                                                    Owned                            $98,936.21 Net Book Value      $98,936.21
           55.21    BLK700 LOT 1 CAPE S                                                    Owned                           $107,770.25 Net Book Value     $107,770.25
           55.22    BOXER ST APTS BRW                                    Barrow, AK        Owned                           $100,969.04 Net Book Value     $100,969.04
           55.23    BUILDING - GAL                                       Galena, AK        Owned                            $78,706.44 Net Book Value      $78,706.44
           55.24    BUILDING - KSM                                       St. Mary's, AK    Owned                            $12,980.29 Net Book Value      $12,980.29
           55.25    BUILDING ADDITION-KSM                                St. Mary's, AK    Owned                             $2,648.10 Net Book Value       $2,648.10
           55.26    BUILDINGS - OTHER                                                      Owned                            $84,071.74 Net Book Value      $84,071.74
           55.27    BUILDINGS - OTHER                                                      Owned                               $158.67 Net Book Value         $158.67
           55.28    CULVERT                                                                Owned                                $75.73 Net Book Value          $75.73
           55.29    DEADHORSE BLDG                                       Deadhorse, AK     Owned                             $5,801.48 Net Book Value       $5,801.48
           55.30    DONNY OLSEN HANGAR                                                     Owned                           $448,611.11 Net Book Value     $448,611.11
           55.31    DUPLEX, 616 PTARMIGAN, BETHEL AK                     Bethel, AK        Owned                           $331,872.76 Net Book Value     $331,872.76
           55.32    DUPLEX, LARSON HOUSE, 4401 MIKINGAYAK RD BET         Bethel, AK        Owned                           $331,872.76 Net Book Value     $331,872.76
           55.33    ELECTRICAL/LIGHTING                                                    Owned                               $271.81 Net Book Value         $271.81
           55.34    ELECTRICAL/LIGHTING 2                                                  Owned                               $293.16 Net Book Value         $293.16
           55.35    ENERGY UPGRADES                                                        Owned                                $91.00 Net Book Value          $91.00
           55.36    ENERGY UPGRADES 2                                                      Owned                               $176.71 Net Book Value         $176.71
           55.37    ENERGY UPGRADES 3                                                      Owned                            $17,510.91 Net Book Value      $17,510.91
           55.38    ENERGY UPGRADES 4                                                      Owned                            $31,858.62 Net Book Value      $31,858.62
           55.39    ENERGY UPGRADES KS                                   St. Mary's, AK    Owned                             $8,299.01 Net Book Value       $8,299.01
           55.40    FFS HANGAR HEATER                                                      Owned                                $69.87 Net Book Value          $69.87
           55.41    FRT BLDG HANGAR DOORS                                                  Owned                             $2,134.76 Net Book Value       $2,134.76
           55.42    GAS BOILERS FAI HANGAR                               Fairbanks, AK     Owned                            $60,884.47 Net Book Value      $60,884.47
           55.43    HANGAR - KSM-A                                       St. Mary's, AK    Owned                           $111,346.66 Net Book Value     $111,346.66
           55.44    HANGAR - KSM-ADD                                     St. Mary's, AK    Owned                            $10,394.42 Net Book Value      $10,394.42
           55.45    HANGAR BUILDING - BET                                Bethel, AK        Owned                           $109,736.45 Net Book Value     $109,736.45
           55.46    HANGAR NOME                                          Nome, AK          Owned                            $10,266.43 Net Book Value      $10,266.43
           55.47    HANGAR UNIV AVE FAI                                  Fairbanks, AK     Owned                           $636,371.53 Net Book Value     $636,371.53
           55.48    HANGAR-UNALAKLEET-ADD                                Unalakleet, AK    Owned                            $35,633.67 Net Book Value      $35,633.67
           55.49    HANGER-UNALAKLEET                                    Unalakleet, AK    Owned                           $164,485.45 Net Book Value     $164,485.45
           55.50    JBX BUILDING GAL                                     Galena, AK        Owned                           $100,328.11 Net Book Value     $100,328.11
           55.51    KOTZEBUE ELECTRICAL UPGRADE                          Kotzebue, AK      Owned                            $23,995.13 Net Book Value      $23,995.13
           55.52    KSM HANGAR-ADD                                       St. Mary's, AK    Owned                               $125.21 Net Book Value         $125.21
           55.53    KSM LOBBY EXTENSION                                  St. Mary's, AK    Owned                             $4,634.26 Net Book Value       $4,634.26
           55.54    KSM PILOT HOUSE                                      St. Mary's, AK    Owned                             $2,939.53 Net Book Value       $2,939.53
           55.55    KSM PILOT HOUSE IM                                   St. Mary's, AK    Owned                             $7,305.26 Net Book Value       $7,305.26
           55.56    KSM PILOT HOUSE RE                                   St. Mary's, AK    Owned                                $33.35 Net Book Value          $33.35
           55.57    KSM TERMIANL STA                                     St. Mary's, AK    Owned                                $84.38 Net Book Value          $84.38
           55.58    KSM TERNIMAL BLDG                                    St. Mary's, AK    Owned                             $2,805.48 Net Book Value       $2,805.48
           55.59    LAMPED/FLEXED MUL                                                      Owned                                $43.16 Net Book Value          $43.16
           55.60    MELIN MECHANICAL ANI                                 Aniak, AK         Owned                               $134.14 Net Book Value         $134.14
           55.61    NOME BLDG                                            Nome, AK          Owned                            $35,897.86 Net Book Value      $35,897.86
           55.62    NOME BUILDING                                        Nome, AK          Owned                            $59,315.32 Net Book Value      $59,315.32
           55.63    NOME FACILITY                                        Nome, AK          Owned                           $684,468.42 Net Book Value     $684,468.42
           55.64    OLSON HOUSE BUILDING                                                   Owned                             $5,376.35 Net Book Value       $5,376.35
           55.65    OME LDG/HANGAR/TERM                                  Nome, AK          Owned                           $348,012.28 Net Book Value     $348,012.28
           55.66    OME PILOT HOUSE                                      Nome, AK          Owned                           $218,301.03 Net Book Value     $218,301.03
           55.67    OTZ HANGAR                                           Kotzebue, AK      Owned                         $2,010,666.67 Net Book Value   $2,010,666.67
           55.68    PALMER BLDG                                          Palmer, AK        Owned                           $746,166.01 Net Book Value     $746,166.01
           55.69    PAQ OPS CENTER                                       Palmer, AK        Owned                         $1,144,000.00 Net Book Value   $1,144,000.00
           55.70    PARTS WHSE FAI                                       Fairbanks, AK     Owned                            $73,132.93 Net Book Value      $73,132.93
           55.71    PAVE PARKING LOT                                                       Owned                            $20,266.11 Net Book Value      $20,266.11
           55.72    PAVING-SCC                                           Deadhorse, AK     Owned                            $27,553.13 Net Book Value      $27,553.13
           55.73    PAVING-SCC 2                                         Deadhorse, AK     Owned                            $11,581.53 Net Book Value      $11,581.53
           55.74    PILOT HOUSE                                                            Owned                            $89,518.19 Net Book Value      $89,518.19
           55.75    ROOFING                                                                Owned                            $10,957.60 Net Book Value      $10,957.60
           55.76    SCC ATCO UNITS                                       Deadhorse, AK     Owned                                 $0.00 Net Book Value           $0.00
           55.77    SCC HANGAR                                           Deadhorse, AK     Owned                         $2,010,666.67 Net Book Value   $2,010,666.67
           55.78    SEWERS                                                                 Owned                             $3,480.77 Net Book Value       $3,480.77
           55.79    ST. MARY'S HANGAR                                    St. Mary's, AK    Owned                           $241,659.54 Net Book Value     $241,659.54
           55.80    UNIT HEAT MX HANGAR                                                    Owned                                $10.96 Net Book Value          $10.96
           55.81    UNIT HEATER                                                            Owned                             $2,508.38 Net Book Value       $2,508.38
           55.82    WASTE OIL HEATER - HANGAR                                              Owned                             $4,925.01 Net Book Value       $4,925.01
           55.83    WATER JET                                                              Owned                                $26.64 Net Book Value          $26.64
           55.84    YUTE HANGAR SOA LEASE ADA03143                                         Owned                           $837,936.75 Net Book Value     $837,936.75
                                                                                                              TOTAL: $18,026,878.71             TOTAL: $18,026,878.71




In re: JJM, Inc.
Case No. 20-10757                                                                                                                                                       Page 1 of 1
                                        Case 20-10755-BLS                       Doc 189        Filed 05/11/20           Page 27 of 42

  Fill in this information to identify the case:

  Debtor name: JJM, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                           Check if this is an
  Case number: 20-10757
                                                                                                                                                           amended ling


O cial Form 206D
Schedule D: Creditors Who Have Claims Secured by Property
Be as complete and accurate as possible.

Part 1:     List Creditors Who Have Claims Secured by Property

1. Do any creditors have claims secured by debtor's property?

   No. Check this box and submit page 1 of this form to the court with debtor`s other schedules. Debtor has nothing else to report on this form.

   Yes. Fill in the information below.


2. List creditors who have secured claims.If a creditor has more than one secured claim, list the creditor
                                                                                                             Column A                             Column B
separately for each claim.
                                                                                                             Amount of Claim                      Value of collateral that
                                                                                                             Do not deduct the value of           supports this claim
                                                                                                             collateral.

  2.1                                                   Describe debtor's property that is subject to                     $92,257,994.74      Undetermined
           Creditor's name and mailing address          the lien:
                                                        All Owned Assets
              BNP Paribas
                                                        Describe the lien
              155 North Wacker Drive, Ste
                                                        Senior Secured Loan
              4450
              Chicago, IL60606                          Is the creditor an insider or related party?
                                                           No
           Date debt was incurred?
           7/31/2015                                       Yes
           Last 4 digits of account number              Is anyone else liable on this claim?
                                                           No
           Do multiple creditors have an interest
                                                           Yes. Fill out Schedule H: Codebtors(Ocial
           in the same property?
               No                                      Form 206H)
                                                        As of the petition ling date, the claim is:
               Yes. Specify each creditor, including    Check all that apply.

          this creditor, and its relative priority.          Contingent

                                                             Unliquidated

                                                             Disputed




3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                  $92,257,994.74
Page, if any.
Debtor   JJM, Inc.________________________________________________________________               Case number (if known) 20-10757________________________________________
         Name
                                       Case 20-10755-BLS                 Doc 189           Filed 05/11/20             Page 28 of 42
  Part 2:   List Others to Be Noti ed for a Debt That You Already Listed

  List in alphabetical order any others who must be noti ed for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies, assignees of
  claims listed above, and attorneys for secured creditors.
  If no others need to be noti ed for the debts listed in Part 1, do not ll out or submit this page. If additional pages are needed, copy this page.
   Name and address                                                                        On which line in Part 1 did you enter       Last 4 digits of account number for
                                                                                           the related creditor?                       this entity

   3.1                                                                                    Line 2.1
                BNP Paribas
                Attn: Guillaume Charrier
                787 Seventh Ave
                New York, NY10019



   3.2                                                                                    Line 2.1
                Ashby & Geddes, P.A.
                Attn: William P. Bowden & Gregory A. Taylor
                500 Delaware Avenue, 8th Fl
                PO Box 1150
                Wilmington, DE19899-1150



   3.3                                                                                    Line 2.1
                Winston & Strawn, LLP
                Attn: David Neier
                200 Park Avenue
                New York, NY10166-4193
                                       Case 20-10755-BLS                     Doc 189             Filed 05/11/20              Page 29 of 42

  Fill in this information to identify the case:

  Debtor name: JJM, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                                 Check if this is an
  Case number: 20-10757
                                                                                                                                                                 amended ling


O cial Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims. List
the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and Personal
Property (O cial Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (O cial Form 206G). Number the entries in Parts 1 and 2 in the boxes
on the left. If more space is needed for Part 1 or Part 2, ll out and attach the Additional Page of that Part included in this form.

Part 1:   List All Creditors with PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

   No. Go to Part 2.

   Yes. Go to line 2.


2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with priority unsecured
claims, ll out and attach the Additional P age of Part 1.

                                                                                                                                Total claim                    Priority amount

 2.1      Priority creditor’s name and mailing address                    As of the petition ling date, the claim is:                                 $                          $0.00
                                                                          Check all that apply.
                                                                               Contingent
          Date or dates debt was incurred
                                                                               Unliquidated
          Last 4 digits of account number                                      Disputed
                                                                          Basis for the claim:
          Specify Code subsection of PRIORITY unsecured
          claim:
          11 U.S.C. § 507(a) ( )                                          Is the claim subject to offset?
                                                                              No

                                                                              Yes



Part 2:   List All Creditors with NONPRIORITY Unsecured Claims

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, ll out and attach the
Additional Page of Part 2.

                                                                                                                                                                Amount of claim

 3.1      Nonpriority creditor’s name and mailing address                                    As of the petition ling date, the claim is:                               $1,175,855.00
                                                                                             Check all that apply.
            HoTH, Inc.
                                                                                                  Contingent
            4700 Old International Airport Road
            Anchorage, AK99502                                                                    Unliquidated

          Date or dates debt was incurred                                                         Disputed
                                                                                             Basis for the claim:
                                                                                             Undetermined
                                                                                             Is the claim subject to offset?
                                                                                                 No

                                                                                                 Yes
Debtor    JJM, Inc.________________________________________________________________                     Case number (if known) 20-10757________________________________________
          Name
                                        Case 20-10755-BLS                    Doc 189           Filed 05/11/20               Page 30 of 42
  Part 3:    List Others to Be Noti ed About Unsecured Claims

  4. List in alphabetical order any others who must be noti ed for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees of claims
  listed above, and attorneys for unsecured creditors.

  If no others need to be noti ed for the debts listed in Parts 1 and 2, do not ll out or submit this page. If additional pages are needed, copy the next page.
   Name and mailing address                                                                     On which line in Part 1 or Part 2 is the related              Last 4 digits of
                                                                                                creditor (if any) listed?                                     account number, if any

   4.1.                                                                                        Line



                                                                                                      Not listed. Explain




  Part 4:    Total Amounts of the Priority and Nonpriority Unsecured Claims

  5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                                              Total of claim amounts

  5a. Total claims from Part 1                                                                                                        5a.                                     $0.00

  5b. Total claims from Part 2                                                                                                        5b.                            $1,175,855.00
  5c. Total of Parts 1 and 2                                                                                                          5c.
                                                                                                                                                                    $1,175,855.00
  Lines 5a + 5b = 5c.
                                    Case 20-10755-BLS                  Doc 189           Filed 05/11/20             Page 31 of 42

  Fill in this information to identify the case:

  Debtor name: JJM, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                      Check if this is an
  Case number: 20-10757
                                                                                                                                                      amended ling


O cial Form 206G
Schedule G: Executory Contracts and Unexpired Leases

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

Schedule G:    Executory Contracts and Unexpired Leases

1. Does the debtor have any executory contracts or unexpired leases?

   No. Check this box and le this form with the court with the debtor’s other schedules. There is nothing else to report on this form.

   Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (O cial Form 206A/B).



 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with whom the debtor
                                                                                         has an executory contract or unexpired lease

2.1     State what the contract        Agreement to Provide Services                    BDO USA, LLP, 3601 C Street, Suite 600, Anchorage, AK 99503
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                 Unknown
        remaining
        List the contract number
        of any government
        contract


2.2     State what the contract        Agreement for Tax Services                       BDO USA, LLP, Tracy Hartung, 3601 C Street, Suite 600, Anchorage, AK 99503
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                 -817 Days
        remaining
        List the contract number
        of any government
        contract


2.3     State what the contract        ONEpay Online Authorization                      First National Bank Alaska, Electronic Banking Service Department, 1753 Gambell
        or lease is for and the                                                         Street, Anchorage, AK 99501
        nature of the debtor’s
        interest
        State the term                 Unknown
        remaining
        List the contract number
        of any government
        contract


2.4     State what the contract        SCC O ce Sublease to PRL Logistics               PRL Logistics Inc., 421 W. 1st Ave, Suite 250, Anchorage, AK 99501
        or lease is for and the
        nature of the debtor’s
        interest
        State the term                 -921 Days
        remaining
        List the contract number
        of any government
        contract
Debtor   JJM, Inc.________________________________________________________________       Case number (if known) 20-10757________________________________________
         Name
                                      Case 20-10755-BLS              Doc 189         Filed 05/11/20          Page 32 of 42
  2.5      State what the contract     MOU Land Permit ADA-72196                  State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              -435 Days
           remaining
           List the contract number
           of any government
           contract


  2.6      State what the contract     Land Lease ADA-71157                       State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              24 Days
           remaining
           List the contract number    ADA-71157
           of any government
           contract


  2.7      State what the contract     Land Lease ADA-00627                       State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              419 Days
           remaining
           List the contract number    ADA-00627
           of any government
           contract


  2.8      State what the contract     Supplement No. 1 to Land Lease ADA-00627   State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              419 Days
           remaining
           List the contract number    ADA-00627
           of any government
           contract


  2.9      State what the contract     Supplement No. 2 to Land Lease ADA-00627   State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              419 Days
           remaining
           List the contract number    ADA-00627
           of any government
           contract


  2.10     State what the contract     Supplement No. 3 to Land Lease ADA-00627   State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              419 Days
           remaining
           List the contract number    ADA-00627
           of any government
           contract
Debtor   JJM, Inc.________________________________________________________________       Case number (if known) 20-10757________________________________________
         Name
                                      Case 20-10755-BLS              Doc 189         Filed 05/11/20          Page 33 of 42
  2.11     State what the contract     Supplement No. 4 to Land Lease ADA-00627   State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              419 Days
           remaining
           List the contract number    ADA-00627
           of any government
           contract


  2.12     State what the contract     Supplement No. 5 to Land Lease ADA-00627   State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              419 Days
           remaining
           List the contract number    ADA-00627
           of any government
           contract


  2.13     State what the contract     Supplement No. 6 to Land Lease ADA-00627   State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              419 Days
           remaining
           List the contract number    ADA-00627
           of any government
           contract


  2.14     State what the contract     Supplement No. 7 to Land Lease ADA-00627   State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              419 Days
           remaining
           List the contract number    ADA-00627
           of any government
           contract


  2.15     State what the contract     Supplement No. 8 to Land Lease ADA-00627   State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              419 Days
           remaining
           List the contract number    ADA-00627
           of any government
           contract


  2.16     State what the contract     Supplement No. 9 to Land Lease ADA-00627   State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              419 Days
           remaining
           List the contract number    ADA-00627
           of any government
           contract
Debtor   JJM, Inc.________________________________________________________________        Case number (if known) 20-10757________________________________________
         Name
                                      Case 20-10755-BLS              Doc 189         Filed 05/11/20           Page 34 of 42
  2.17     State what the contract     Supplement No. 10 to Land Lease ADA-00627   State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                 Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              419 Days
           remaining
           List the contract number    ADA-00627
           of any government
           contract


  2.18     State what the contract     Supplement No. 11 to Land Lease ADA-00627   State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                 Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              419 Days
           remaining
           List the contract number    ADA-00627
           of any government
           contract


  2.19     State what the contract     Supplement No. 12 to Land Lease ADA-00627   State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                 Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              419 Days
           remaining
           List the contract number    ADA-00627
           of any government
           contract


  2.20     State what the contract     Supplement No. 13 to Land Lease ADA-00627   State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                 Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              419 Days
           remaining
           List the contract number    ADA-00627
           of any government
           contract


  2.21     State what the contract     Land Lease ADA-72032                        State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                 Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              469 Days
           remaining
           List the contract number    ADA-72032
           of any government
           contract


  2.22     State what the contract     Supplement No. 1 to Land Lease ADA-72032    State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                 Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              469 Days
           remaining
           List the contract number    ADA-72032
           of any government
           contract
Debtor   JJM, Inc.________________________________________________________________       Case number (if known) 20-10757________________________________________
         Name
                                      Case 20-10755-BLS                Doc 189       Filed 05/11/20          Page 35 of 42
  2.23     State what the contract     Land Lease ADA-70811                       State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              1163 Days
           remaining
           List the contract number    ADA-70811
           of any government
           contract


  2.24     State what the contract     Supplement No. 1 to Land Lease ADA-70811   State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              1163 Days
           remaining
           List the contract number    ADA-70811
           of any government
           contract


  2.25     State what the contract     Supplement No. 2 to Land Lease ADA-70811   State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              1163 Days
           remaining
           List the contract number    ADA-70811
           of any government
           contract


  2.26     State what the contract     Land Lease ADA-71925                       State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              1194 Days
           remaining
           List the contract number    ADA-71925
           of any government
           contract


  2.27     State what the contract     Supplement No. 1 To ADA-71925              State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              1194 Days
           remaining
           List the contract number    ADA-71925
           of any government
           contract


  2.28     State what the contract     Supplement No. 2 To ADA-71925              State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              1194 Days
           remaining
           List the contract number    ADA-71925
           of any government
           contract
Debtor   JJM, Inc.________________________________________________________________       Case number (if known) 20-10757________________________________________
         Name
                                      Case 20-10755-BLS                Doc 189       Filed 05/11/20          Page 36 of 42
  2.29     State what the contract     Supplement No. 3 To ADA-71925              State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              1194 Days
           remaining
           List the contract number    ADA-71925
           of any government
           contract


  2.30     State what the contract     Supplement No. 4 To ADA-71925              State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              1194 Days
           remaining
           List the contract number    ADA-71925
           of any government
           contract


  2.31     State what the contract     KSM Permit ADA-72535                       State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              1347 Days
           remaining
           List the contract number    ADA-72535
           of any government
           contract


  2.32     State what the contract     Land Lease ADA-71262                       State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              5137 Days
           remaining
           List the contract number    ADA-71262
           of any government
           contract


  2.33     State what the contract     Supplement No. 1 to Land Lease ADA-71262   State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              5137 Days
           remaining
           List the contract number    ADA-71262
           of any government
           contract


  2.34     State what the contract     Supplement No. 2 to Land Lease ADA-71262   State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              5137 Days
           remaining
           List the contract number    ADA-71262
           of any government
           contract
Debtor   JJM, Inc.________________________________________________________________       Case number (if known) 20-10757________________________________________
         Name
                                      Case 20-10755-BLS              Doc 189         Filed 05/11/20          Page 37 of 42
  2.35     State what the contract     Land Lease ADA-71892                       State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              10357 Days
           remaining
           List the contract number    ADA-71892
           of any government
           contract


  2.36     State what the contract     Land Lease ADA-72045                       State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              17173 Days
           remaining
           List the contract number    ADA-72045
           of any government
           contract


  2.37     State what the contract     Supplement No. 1 to Land Lease ADA-72045   State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              17173 Days
           remaining
           List the contract number    ADA-72045
           of any government
           contract


  2.38     State what the contract     Supplement No. 2 to Land Lease ADA-72045   State of Alaska Department of Transportation and Public Facilities, Attn. Leasing &
           or lease is for and the                                                Property Management, 2301 Peger Rd, Fairbanks, AK 99709-5316
           nature of the debtor’s
           interest
           State the term              17173
           remaining
           List the contract number    ADA-72045
           of any government
           contract


  2.39     State what the contract     Land Lease ADA-03143                       State of Alaska Department of Transportation and Public Facilities, P.O Box 716,
           or lease is for and the                                                Bethel, AK 99559
           nature of the debtor’s
           interest
           State the term              2989 Days
           remaining
           List the contract number    ADA-03143
           of any government
           contract


  2.40     State what the contract     Supplement No. 1 to Land Lease ADA-03143   State of Alaska Department of Transportation and Public Facilities, P.O Box 716,
           or lease is for and the                                                Bethel, AK 99559
           nature of the debtor’s
           interest
           State the term              2989 Days
           remaining
           List the contract number    ADA-03143
           of any government
           contract
Debtor   JJM, Inc.________________________________________________________________       Case number (if known) 20-10757________________________________________
         Name
                                      Case 20-10755-BLS              Doc 189         Filed 05/11/20          Page 38 of 42
  2.41     State what the contract     Supplement No. 2 to Land Lease ADA-03143   State of Alaska Department of Transportation and Public Facilities, P.O Box 716,
           or lease is for and the                                                Bethel, AK 99559
           nature of the debtor’s
           interest
           State the term              2989 Days
           remaining
           List the contract number    ADA-03143
           of any government
           contract


  2.42     State what the contract     Supplement No. 3 to Land Lease ADA-03143   State of Alaska Department of Transportation and Public Facilities, P.O Box 716,
           or lease is for and the                                                Bethel, AK 99559
           nature of the debtor’s
           interest
           State the term              2989 Days
           remaining
           List the contract number    ADA-03143
           of any government
           contract


  2.43     State what the contract     Supplement No. 4 to Land Lease ADA-03143   State of Alaska Department of Transportation and Public Facilities, P.O Box 716,
           or lease is for and the                                                Bethel, AK 99559
           nature of the debtor’s
           interest
           State the term              2989 Days
           remaining
           List the contract number    ADA-03143
           of any government
           contract


  2.44     State what the contract     Supplement No. 5 to Land Lease ADA-03143   State of Alaska Department of Transportation and Public Facilities, P.O Box 716,
           or lease is for and the                                                Bethel, AK 99559
           nature of the debtor’s
           interest
           State the term              2989 Days
           remaining
           List the contract number    ADA-03143
           of any government
           contract


  2.45     State what the contract     Supplement No. 6 to Land Lease ADA-03143   State of Alaska Department of Transportation and Public Facilities, P.O Box 716,
           or lease is for and the                                                Bethel, AK 99559
           nature of the debtor’s
           interest
           State the term              2989 Days
           remaining
           List the contract number    ADA-03143
           of any government
           contract


  2.46     State what the contract     Supplement No. 7 to Land Lease ADA-03143   State of Alaska Department of Transportation and Public Facilities, P.O Box 716,
           or lease is for and the                                                Bethel, AK 99559
           nature of the debtor’s
           interest
           State the term              2989 Days
           remaining
           List the contract number    ADA-03143
           of any government
           contract
Debtor   JJM, Inc.________________________________________________________________       Case number (if known) 20-10757________________________________________
         Name
                                      Case 20-10755-BLS              Doc 189         Filed 05/11/20          Page 39 of 42
  2.47     State what the contract     Supplement No. 8 to Land Lease ADA-03143   State of Alaska Department of Transportation and Public Facilities, P.O Box 716,
           or lease is for and the                                                Bethel, AK 99559
           nature of the debtor’s
           interest
           State the term              2989 Days
           remaining
           List the contract number    ADA-03143
           of any government
           contract
                                        Case 20-10755-BLS                       Doc 189             Filed 05/11/20                Page 40 of 42

  Fill in this information to identify the case:

  Debtor name: JJM, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                                        Check if this is an
  Case number: 20-10757
                                                                                                                                                                        amended ling


O cial Form 206H
Schedule H: Codebtors

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
page.

1. Does the debtor have any codebtors?

      No. Check this box and submit this form to the court with the debtor’s other schedules. Nothing else needs to be reported on this form.

      Yes


2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules D-G. Include all
guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one
creditor, list each creditor separately in Column 2.

 Column 1: Codebtor                                                                                 Column 2: Creditor


 Name                              Mailing Address                                                  Name                                                              Check all schedules
                                                                                                                                                                      that apply:

2.1                                                                                                BNP Paribas                                                             D
                                    Corvus Airlines, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.2                                                                                                BNP Paribas                                                             D
                                    Frontier Flying Services, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.3                                                                                                BNP Paribas                                                             D
                                    Hageland Aviation Services, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.4                                                                                                BNP Paribas                                                             D
                                    HoTH, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.5                                                                                                BNP Paribas                                                             D
                                    Peninsula Aviation Services, Inc.
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G



2.6                                                                                                BNP Paribas                                                             D
                                    Ravn Air Group Holdings, LLC
                                    4700 Old International Airport Road                                                                                                    E/F
                                    Anchorage, AK99502
                                                                                                                                                                           G
Debtor   JJM, Inc.________________________________________________________________       Case number (if known) 20-10757________________________________________
         Name
                                 Case 20-10755-BLS                   Doc 189         Filed 05/11/20         Page 41 of 42
  2.7                                                                            BNP Paribas                                                   D
                               Ravn Air Group, Inc.
                               4700 Old International Airport Road                                                                             E/F
                               Anchorage, AK99502
                                                                                                                                               G
                                    Case 20-10755-BLS                        Doc 189   Filed 05/11/20              Page 42 of 42

  Fill in this information to identify the case:

  Debtor name: JJM, Inc.

  United States Bankruptcy Court for the: District of Delaware
                                                                                                                                                   Check if this is an
  Case number: 20-10757
                                                                                                                                                   amended ling


O cial Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the schedules of
assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those documents. This form must
state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in nes up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


  I am the president, another o cer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a
  representative of the debtor in this case.

  I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


       Schedule A/B: Assets–Real and Personal Property (Ocial F orm 206A/B)

       Schedule D: Creditors Who Have Claims Secured by Property (Ocial F orm 206D)

       Schedule E/F: Creditors Who Have Unsecured Claims (Ocial F orm 206E/F)

       Schedule G: Executory Contracts and Unexpired Leases (Ocial F orm 206G)

       Schedule H: Codebtors (Ocial F orm 206H)

       Summary of Assets and Liabilities for Non-Individuals (Ocial F orm 206Sum)

       Amended Schedule

       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Ocial F orm 204)

       Other document that requires a
  declaration

I declare under penalty of perjury that the foregoing is true and correct.

05/11/2020                                                                             /s/ John Mannion

Executed on                                                                            Signature of individual signing on behalf of debtor
                                                                                       John Mannion

                                                                                       Printed name
                                                                                       Chief Financial Ocer
                                                                                       Position or relationship to debtor
